Exhibit 10.3
SECURITY AGREEMENT
Dated January 5, 2009
From
The Grantors referred to herein
as Grantors
to
Wachovia Bank, National Association
as Administrative Agent

 



--------------------------------------------------------------------------------



 



T A B L E  O F  C O N T E N T S

          Section   Page
 
       
Section 1. Grant of Security
    1  
 
       
Section 2. Security for Obligations
    3  
 
       
Section 3. Grantors Remain Liable
    3  
 
       
Section 4. Representations and Warranties
    4  
 
       
Section 5. Further Assurances
    5  
 
       
Section 6. As to Inventory
    6  
 
       
Section 7. Insurance
    6  
 
       
Section 8. Post-Closing Changes; Collections on Receivables and Related
Contracts
    6  
 
       
Section 9. Transfers and Other Liens
    7  
 
       
Section 10. Administrative Agent Appointed Attorney in Fact
    7  
 
       
Section 11. Administrative Agent May Perform
    8  
 
       
Section 12. The Administrative Agent’s Duties
    8  
 
       
Section 13. Remedies
    8  
 
       
Section 14. Indemnity and Expenses
    10  
 
       
Section 15. Amendments; Waivers; Additional Grantors; Etc.
    10  
 
       
Section 16. Notices, Etc.
    10  
 
       
Section 17. Continuing Security Interest; Assignments under the 2005 Credit
Agreement
    11  
 
       
Section 18. Release; Termination
    11  
 
       
Section 19. Security Interest Absolute
    12  
 
       
Section 20. Execution in Counterparts
    13  
 
       
Section 21. Governing Law; Consent to Jurisdiction
    13  

 



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  -  
Location, Chief Executive Office, Type of Organization, Jurisdiction of
Organization and Organizational Identification Number
Schedule II
  -   Tradenames
Schedule III
  -   Changes in Name, Location, Etc.
Schedule IV
  -   Locations of Inventory
 
       
Exhibits
       
 
       
Exhibit A
  -   Form of Security Agreement Supplement

ii



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          SECURITY AGREEMENT dated January 5, 2009 made by Jones Apparel Group
USA, Inc., a Delaware corporation (the “Borrower”), Jones Retail Corporation,
Nine West Footwear Corporation and certain subsidiaries of the Credit Parties
(as defined in the 2005 Credit Agreement referred to below) listed on the
signature pages hereof (the Credit Parties and the subsidiaries so listed being,
collectively, the “Grantors”), to Wachovia Bank, National Association, as agent
(the “Administrative Agent”) for the Secured Parties (as defined in the 2005
Credit Agreement referred to below).
          PRELIMINARY STATEMENTS.
          (1) Reference is made to the Amended and Restated Credit Agreement
dated as of May 16, 2005, as amended by Amendment No. 1 dated as of July 27,
2007, Amendment No. 2 dated as of June 6, 2008 and as further amended and
restated by Amendment No. 3 dated as of January 5, 2009 (as amended and
restated, the “2005 Credit Agreement”) among Jones Apparel Group USA, Inc.
(formerly known as Kasper, Ltd.), a Delaware corporation, as the Borrower, the
Additional Obligors, the Lenders party thereto, and Wachovia Bank, National
Association, as Administrative Agent for the Lenders.
          (2) The Borrower has requested changes and modifications (the
“Amendment”) to the 2005 Credit Agreement. It is a condition precedent to the
effectiveness of the Amendment that the Grantors shall have granted the security
interest contemplated by this Agreement. Each Grantor will derive substantial
direct and indirect benefit from the transactions contemplated by the Loan
Documents and the Additional Secured Agreements.
          (3) Terms defined in the 2005 Credit Agreement and not otherwise
defined in this Agreement are used in this Agreement as defined in the 2005
Credit Agreement. Further, unless otherwise defined in this Agreement or in the
2005 Credit Agreement, terms defined in Article 8 or 9 of the UCC (as defined
below) are used in this Agreement as such terms are defined in such Article 8 or
9. “UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non perfection or
priority.
          NOW, THEREFORE, in consideration of the premises and in order to
induce the Secured Parties to consent to the Amendment, to continue to perform
under the existing Additional Secured Agreements and to enter into the
Additional Secured Agreements, each Grantor hereby agrees with the
Administrative Agent for the ratable benefit of the Secured Parties as follows:
          Section 1. Grant of Security. Subject to the proviso to this
Section 1, each Grantor hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in such Grantor’s
right, title and interest in and to the following, in each case, as to each type
of property described below, whether now owned or hereafter acquired by such

 



--------------------------------------------------------------------------------



 



Grantor, wherever located, and whether now or hereafter existing or arising
(collectively, the “Collateral”):
     (a) all inventory in all of its forms, including, without limitation,
(i) all raw materials, work in process, finished goods and materials used or
consumed in the manufacture, production, preparation or shipping thereof,
(ii) goods in which such Grantor has an interest in mass or a joint or other
interest or right of any kind (including, without limitation, goods in which
such Grantor has an interest or right as consignee) and (iii) goods that are
returned to or repossessed or stopped in transit by such Grantor, and all
accessions thereto and products thereof and documents therefor, including,
without limitation, computer programs and supporting information that constitute
inventory within the meaning of the UCC (any and all such property being the
“Inventory”);
     (b) all accounts, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, Liens, leases, letters of
credit and other contracts securing or otherwise relating to the foregoing
property (any and all of such accounts, being the “Receivables,” and any and all
such supporting obligations, security agreements, Liens, leases, letters of
credit and other contracts being the “Related Contracts”);
     (c) to the extent constituting proceeds of the Collateral described in
clauses (a) and (b) of this Section 1, chattel paper (including, without
limitation, tangible chattel paper and electronic chattel paper), instruments,
documents, deposit accounts, letter-of-credit rights, general intangibles and
other obligations of any kind, all investment property in which such Grantor has
now, or acquires from time to time hereafter, any right, title or interest in
any manner from the proceeds of Receivables or Related Contracts, and the
certificates or instruments, if any, representing or evidencing such investment
property, and all dividends, distributions, return of capital, interest, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
investment property and all warrants, rights or options issued thereon or with
respect thereto;
     (d) all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral; and
     (e) all proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and supporting obligations that constitute property of the
types described in clauses (a) through (d) of this Section 1) and, to the extent
not otherwise included, all payments under insurance (whether or not the
Administrative Agent is the loss payee thereof), or any indemnity, warranty or
guaranty, payable by reason of loss or damage to or otherwise with respect to
any of the foregoing Collateral,
Jones Apparel
Security Agreement

2



--------------------------------------------------------------------------------



 



provided, that, notwithstanding any of the foregoing to the contrary, for so
long as any notes or other debt securities are outstanding under the Indenture,
with respect to each Grantor that is a Restricted Party (as defined in the
Indenture), the Collateral shall not include any property of such Restricted
Party which, pursuant to the Indenture, would require such Grantor to grant
Liens in favor of the Trustee (as defined in the Indenture) to equally and
ratably secure any of the notes or other debt securities issued pursuant to the
Indenture.
          Section 2. Security for Obligations. (a) This Agreement secures, in
the case of each Grantor, the payment of all Obligations of such Grantor now or
hereafter existing under the Loan Documents and all obligations of such Grantor
or any of its Affiliates now or hereafter existing under the Additional Secured
Agreements, whether direct or indirect, absolute or contingent, and whether for
principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise,
provided, that, with respect to the Grantors that are Restricted Parties, in no
event shall the aggregate amount of obligations secured by the Collateral of
such Grantors exceed the amounts permitted to be secured by Liens granted by
such Grantors without the requirement to equally and ratably secure any of the
notes or other debt securities issued pursuant to the Indenture (all such
obligations being the “Secured Obligations”). Without limiting the generality of
the foregoing, this Agreement secures, as to each Grantor, the payment of all
amounts that constitute part of the Secured Obligations and would be owed by
such Grantor to any Secured Party under the Loan Documents and the Additional
Secured Agreements but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving a Credit Party.
          (b) Each Grantor, and by its acceptance of this Agreement, the
Administrative Agent and each other Secured Party, hereby confirms that it is
the intention of all such Persons that this Agreement and the obligations of
each Grantor hereunder not constitute a fraudulent transfer or conveyance for
purposes of Bankruptcy Law (as hereinafter defined), the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar foreign,
federal or state law to the extent applicable to this Agreement and the
obligations of each Grantor hereunder. To effectuate the foregoing intention,
the Administrative Agent, the other Secured Parties and the Grantors hereby
irrevocably agree that the obligations of each Grantor under this Agreement at
any time shall be limited to the maximum amount as will result in the Secured
Obligations of such Grantor not constituting a fraudulent transfer or
conveyance. For purposes hereof, “Bankruptcy Law” means any proceeding of the
type referred to in Section 6.01(f) of the Credit Agreement or Title 11, U.S.
Code, or any similar foreign, federal or state law for the relief of debtors.
          Section 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Administrative
Agent of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, including, without limitation, the Related Contracts and (c) no
Secured Party shall have any obligation or liability under the contracts and
agreements included in the Collateral by reason of this Agreement, any other
Loan Document or any Additional Secured Agreement, nor
Jones Apparel
Security Agreement

3



--------------------------------------------------------------------------------



 



shall any Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder.
          Section 4. Representations and Warranties. Each Grantor represents and
warrants as follows:
     (a) Such Grantor’s exact legal name, location, chief executive office, type
of organization, jurisdiction of organization and organizational identification
number is set forth in Schedule I hereto. Such Grantor has no trade names other
than as listed on Schedule II hereto. Within the five years preceding the date
hereof, such Grantor has not changed its name, location, chief executive office,
type of organization, jurisdiction of organization or organizational
identification number from those set forth in Schedule I hereto except as set
forth in Schedule III hereto.
     (b) Such Grantor is the legal and beneficial owner of the Collateral
granted or purported to be granted by it free and clear of any Lien, claim,
option or right of others, except for the security interest created under this
Agreement and those permitted under Section 11.3 of the Credit Agreement. No
effective financing statement or other instrument similar in effect covering all
or any part of such Collateral or listing such Grantor or any trade name of such
Grantor as debtor is on file in any recording office, except such as may have
been filed in favor of the Administrative Agent relating to the Loan Documents
and the Additional Secured Agreements or in connection with Liens permitted
under Section 11.3 of the Credit Agreement.
     (c) All of the Inventory of such Grantor is located at the places specified
therefor in Schedule IV hereto or at another location as to which such Grantor
has complied with the requirements of Section 6(a). Such Grantor has exclusive
possession and control of its Inventory, other than Inventory stored at any
leased premises or warehouse as to which such Grantor has complied with the
requirements of Section 6(d).
     (d) None of the Receivables are evidenced by a promissory note or other
instrument that has not been delivered to the Administrative Agent.
     (e) This Agreement creates in favor of the Administrative Agent for the
benefit of the Secured Parties a valid security interest in the Collateral
granted by such Grantor, securing the payment of the Secured Obligations. The
Uniform Commercial Code financing statements or other appropriate filings,
recordings or registrations prepared by the Administrative Agent based upon the
information provided to the Administrative Agent pursuant to clause (a) of this
Section 4 (or specified by notice from the Borrower to the Administrative Agent
after the date hereof in the case of filings, recordings or registrations
required in the future), are all the filings, recordings and registrations that
are necessary to establish a legal, valid and perfected security interest in
favor of the Administrative Agent (for the ratable benefit of the Secured
Parties) in respect of all Collateral in which a security interest may be
perfected by filing, recording or registration in the United States (or any
political subdivision thereof) and its territories and possessions.
Jones Apparel
Security Agreement

4



--------------------------------------------------------------------------------



 



     (f) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for (i) the grant by such Grantor of the security interest
granted hereunder or for the execution, delivery or performance of this
Agreement by such Grantor, (ii) the perfection or maintenance of the security
interest created hereunder, except for the filing of financing and continuation
statements under the UCC described in clause (e) above, which financing
statements have been duly filed and are in full force and effect, or (iii) the
exercise by the Administrative Agent of its rights provided for in this
Agreement or the remedies in respect of the Collateral pursuant to this
Agreement.
     (g) The Inventory that has been produced or distributed by such Grantor has
been produced in compliance with all requirements of applicable law, including,
without limitation, the Fair Labor Standards Act.
          Section 5. Further Assurances. (a) Each Grantor agrees that from time
to time, at the expense of such Grantor, such Grantor will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action necessary or that the Administrative Agent may
reasonably request, in order to perfect and reasonably maintain any pledge or
security interest granted or purported to be granted by such Grantor hereunder
or to enable the Administrative Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral of such Grantor. Without
limiting the generality of the foregoing, each Grantor will promptly with
respect to Collateral of such Grantor: (i) if any such Collateral shall be
evidenced by a promissory note or other instrument or chattel paper, deliver and
pledge to the Administrative Agent hereunder such note or instrument or chattel
paper duly indorsed and accompanied by duly executed instruments of transfer or
assignment, all in form and substance satisfactory to the Administrative Agent;
(ii) file such financing or continuation statements, or amendments thereto, and
such other instruments or notices, as may be necessary, or as the Administrative
Agent may reasonably request, in order to perfect and preserve the security
interest granted or purported to be granted by such Grantor hereunder; and
(iii) deliver to the Administrative Agent evidence that all other actions that
the Administrative Agent may deem reasonably necessary in order to perfect and
protect the security interest granted or purported to be granted by such Grantor
under this Agreement has been taken.
          (b) Each Grantor hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
including, without limitation, one or more financing statements indicating that
such financing statements cover all of the inventory and accounts receivable (or
words of similar effect) of such Grantor. A photocopy or other reproduction of
this Agreement shall be sufficient as a financing statement where permitted by
law. Each Grantor ratifies its authorization for the Administrative Agent to
have filed such financing statements, continuation statements or amendments
filed prior to the date hereof.
          (c) Each Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the Collateral
of such Grantor and such other reports in connection with such Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.
Jones Apparel
Security Agreement

5



--------------------------------------------------------------------------------



 



          Section 6. As to Inventory. (a) Each Grantor will keep its Inventory
(other than Inventory sold in the ordinary course of business) at the places
therefor specified in Section 4(c) or, upon 30 days’ prior written notice to the
Administrative Agent, at such other places designated by such Grantor in such
notice.
          (b) Each Grantor will promptly furnish to the Administrative Agent a
statement respecting any loss or damage exceeding $5,000,000 per occurrence to
any of its Inventory.
          (c) Each Grantor will pay promptly when due all property and other
taxes, assessments and governmental charges or levies imposed upon, and all
claims (including, without limitation, claims for labor, materials and supplies)
against, its Inventory, except to the extent payment thereof is not required by
Section 9.5 of the 2005 Credit Agreement. In producing its Inventory, each
Grantor will comply with all requirements of applicable law, including, without
limitation, the Fair Labor Standards Act.
          (d) With respect to leased premises or warehouses at which Inventory
with a net book value of greater than $500,000 is stored, at Borrower’s expense,
each Grantor will use commercially reasonable efforts to obtain a landlord’s or
warehouseman’s agreement, in form and substance reasonably satisfactory to the
Administrative Agent, as duly executed and delivered by the applicable landlord
or warehouseman within 30 days after the date hereof or such later date as
Administrative Agent may specify in its discretion.
          Section 7. Insurance. Each Grantor will, at its own expense, maintain
insurance with respect to its Inventory in accordance with the requirements of
Section 9.3 of the Credit Agreement.
          Section 8. Post-Closing Changes; Collections on Receivables and
Related Contracts. (a) No Grantor will change its name, type of organization,
jurisdiction of organization, organizational identification number or location
from those set forth in Section 4(a) of this Agreement without first giving at
least 30 days’ prior written notice to the Administrative Agent and taking all
action required by the Administrative Agent for the purpose of perfecting or
protecting the security interest granted by this Agreement. Each Grantor will
hold and preserve its records relating to the Collateral, including, without
limitation, the Related Contracts, and will permit representatives of the
Administrative Agent at any time during normal business hours to inspect and
make abstracts from such records and other documents. If any Grantor does not
have an organizational identification number and later obtains one, it will
forthwith notify the Administrative Agent of such organizational identification
number.
          (b) Except as otherwise provided in this subsection (b), each Grantor
will continue to collect, at its own expense, all amounts due or to become due
such Grantor in respect of the Receivables and under the Related Contracts. In
connection with such collections, such Grantor may take (and, at the
Administrative Agent’s direction, will take) such action as such Grantor or the
Administrative Agent may deem necessary to enforce collection of the Receivables
and Related Contracts; provided, however, that the Administrative Agent shall
have the right at any time upon the occurrence and during the continuance of an
Event of Default and upon written notice to such Grantor of its intention to do
so, to notify the obligors in respect of any Receivables and under any Related
Contracts of the assignment of such Receivables and
Jones Apparel
Security Agreement

6



--------------------------------------------------------------------------------



 



Related Contracts to the Administrative Agent and to direct such obligors to
make payment of all amounts due or to become due to such Grantor thereunder
directly to the Administrative Agent and, upon such notification and at the
expense of such Grantor, to enforce collection of any such Receivables and
Related Contracts, to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as such Grantor might have
done, and to otherwise exercise all rights with respect to such Receivables and
Related Contracts, including, without limitation, those set forth set forth in
Section 9-607 of the UCC. After receipt by any Grantor of the notice from the
Administrative Agent referred to in the proviso to the preceding sentence, (i)
all amounts and proceeds (including, without limitation, instruments) received
by such Grantor in respect of the Receivables and Related Contracts of such
Grantor shall be received in trust for the benefit of the Administrative Agent
hereunder, shall be segregated from other funds of such Grantor and shall be
forthwith paid over to the Administrative Agent in the same form as so received
(with any necessary indorsement) and if any Event of Default shall have occurred
and be continuing, applied as provided in Section 13(b) and (ii) such Grantor
will not adjust, settle or compromise the amount or payment of any Receivable or
amount due on any Related Contract, release wholly or partly any obligor thereof
or allow any credit or discount thereon. No Grantor will permit or consent to
the subordination of its right to payment of any Receivables or amount due under
any Related Contracts to any other indebtedness or obligations of the obligor
thereof.
          Section 9. Transfers and Other Liens. Each Grantor agrees that it will
not (i) sell, assign or otherwise dispose of, or grant any option with respect
to, any of the Collateral, other than sales, assignments and other dispositions
of Collateral, and options relating to Collateral, permitted under the terms of
the 2005 Credit Agreement, or (ii) create or suffer to exist any Lien upon or
with respect to any of the Collateral of such Grantor except for the pledge,
assignment and security interest created under this Agreement and Liens
permitted under the 2005 Credit Agreement.
          Section 10. Administrative Agent Appointed Attorney in Fact. Each
Grantor hereby irrevocably appoints the Administrative Agent such Grantor’s
attorney in fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor or otherwise, from time to time upon the occurrence
and during the continuance of an Event of Default, in the Administrative Agent’s
discretion, to take any action and to execute any instrument that the
Administrative Agent may reasonably request to accomplish the purposes of this
Agreement, including, without limitation:
     (a) to obtain and adjust insurance required to be paid to the
Administrative Agent pursuant to Section 7,
     (b) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
     (c) to receive, indorse and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) or (b) above, and
Jones Apparel
Security Agreement

7



--------------------------------------------------------------------------------



 



     (d) to file any claims or take any action or institute any proceedings that
the Administrative Agent may deem necessary for the collection of any of the
Collateral or otherwise to enforce compliance with the rights of the
Administrative Agent with respect to any of the Collateral.
          Section 11. Administrative Agent May Perform. If any Grantor fails to
perform any agreement contained herein, the Administrative Agent may, but
without any obligation to do so and without notice, itself perform, or cause
performance of, such agreement, and the expenses of the Administrative Agent
incurred in connection therewith shall be payable by such Grantor under
Section 14.
          Section 12. The Administrative Agent’s Duties. (a) The powers
conferred on the Administrative Agent hereunder are solely to protect the
Secured Parties’ interest in the Collateral and shall not impose any duty upon
it to exercise any such powers. Except for the safe custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
the Administrative Agent shall have no duty as to any Collateral, as to
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relative to any Collateral, whether or not
any Secured Party has or is deemed to have knowledge of such matters, or as to
the taking of any necessary steps to preserve rights against any parties or any
other rights pertaining to any Collateral. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of any
Collateral in its possession if such Collateral is accorded treatment
substantially equal to that which it accords its own property.
          (b) Anything contained herein to the contrary notwithstanding, the
Administrative Agent may from time to time, when the Administrative Agent deems
it to be necessary, appoint one or more subagents (each a “Subagent”) for the
Administrative Agent hereunder with respect to all or any part of the
Collateral. In the event that the Administrative Agent so appoints any Subagent
with respect to any Collateral, (i) the assignment and pledge of such Collateral
and the security interest granted in such Collateral by each Grantor hereunder
shall be deemed for purposes of this Security Agreement to have been made to
such Subagent, in addition to the Administrative Agent, for the ratable benefit
of the Secured Parties, as security for the Secured Obligations of such Grantor,
(ii) such Subagent shall automatically be vested, in addition to the
Administrative Agent, with all rights, powers, privileges, interests and
remedies of the Administrative Agent hereunder with respect to such Collateral,
and (iii) the term “Administrative Agent,” when used herein in relation to any
rights, powers, privileges, interests and remedies of the Administrative Agent
with respect to such Collateral, shall include such Subagent; provided, however,
that no such Subagent shall be authorized to take any action with respect to any
such Collateral unless and except to the extent expressly authorized in writing
by the Administrative Agent.
          Section 13. Remedies. If any Event of Default shall have occurred and
be continuing:
     (a) The Administrative Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
and also may: (i)
Jones Apparel
Security Agreement

8



--------------------------------------------------------------------------------



 



require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Administrative Agent forthwith, assemble all or
part of the Collateral as directed by the Administrative Agent and make it
available to the Administrative Agent at a place and time to be designated by
the Administrative Agent that is reasonably convenient to both parties; (ii)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and upon such other commercially reasonable terms; (iii) occupy any
premises owned or leased by any of the Grantors where the Collateral or any part
thereof is assembled or located for a reasonable period in order to effectuate
its rights and remedies hereunder or under law, without obligation to such
Grantor in respect of such occupation; and (iv) exercise any and all rights and
remedies of any of the Grantors under or in connection with the Collateral, or
otherwise in respect of the Collateral, including, without limitation, (A) any
and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision, in respect of the Receivables,
the Related Contracts and the other Collateral, and (B) exercise all other
rights and remedies with respect to the Receivables, the Related Contracts and
the other Collateral, including, without limitation, those set forth in
Section 9-607 of the UCC. Each Grantor agrees that, to the extent notice of sale
shall be required by law, at least ten days’ notice to such Grantor of the time
and place of any public sale or the time after which any private sale is to be
made shall constitute reasonable notification. The Administrative Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given. The Administrative Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.
     (b) Any cash held by or on behalf of the Administrative Agent and all cash
proceeds received by or on behalf of the Administrative Agent in respect of any
sale of, collection from, or other realization upon all or any part of the
Collateral may, in the discretion of the Administrative Agent, be held by the
Administrative Agent as collateral for, and/or then or at any time thereafter
applied (after payment of any amounts payable to the Administrative Agent
pursuant to Section 14) in whole or in part by the Administrative Agent for the
ratable benefit of the Secured Parties against, all or any part of the Secured
Obligations, in the following manner:
     (i) first, paid to the Administrative Agent for any amounts then owing to
the Administrative Agent pursuant to Section 14.2 of the 2005 Credit Agreement
or otherwise under the Loan Documents; and
     (ii) second, ratably paid to the other Secured Parties for the Secured
Obligations.
     Any surplus of such cash or cash proceeds held by or on the behalf of the
Administrative Agent and remaining after payment in full of all the Secured
Obligations shall be promptly paid over to the applicable Grantor or to
whomsoever may be lawfully entitled to receive such surplus.
Jones Apparel
Security Agreement

9



--------------------------------------------------------------------------------



 



     (c) All payments received by any Grantor in respect of the Collateral shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Administrative Agent in the same form as so received (with any necessary
indorsement).
          Section 14. Indemnity and Expenses. (a) Each Grantor agrees to
indemnify, defend and save and hold harmless each Secured Party and each of
their Affiliates and their respective officers, directors, employees, agents and
advisors (each, an “Indemnified Party”) from and against, and shall pay on
demand, any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of counsel) that
may be incurred by or asserted or awarded against any Indemnified Party, in each
case arising out of or in connection with or resulting from this Agreement
(including, without limitation, enforcement of this Agreement), except to the
extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct.
          (b) Each Grantor will upon demand pay to the Administrative Agent the
amount of any and all reasonable expenses, including, without limitation, the
reasonable fees and expenses of its counsel and of any experts and agents, that
the Administrative Agent may incur in connection with (i) the administration of
this Agreement, (ii) the custody, preservation, use or operation of, or the sale
of, collection from or other realization upon, any of the Collateral of such
Grantor, (iii) the exercise or enforcement of any of the rights of the
Administrative Agent or the other Secured Parties hereunder or (iv) the failure
by such Grantor to perform or observe any of the provisions hereof.
          Section 15. Amendments; Waivers; Additional Grantors; Etc. (a) No
amendment or waiver of any provision of this Agreement, and no consent to any
departure by any Grantor herefrom, shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of the Administrative
Agent or any other Secured Party to exercise, and no delay in exercising any
right hereunder, shall operate as a waiver thereof; nor shall any single or
partial exercise of any such right preclude any other or further exercise
thereof or the exercise of any other right.
          (b) Upon the execution and delivery by any Person of a security
agreement supplement in substantially the form of Exhibit A hereto (each a
“Security Agreement Supplement”), such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, each reference in this
Agreement and the other Loan Documents to the “Collateral” shall also mean and
be a reference to the Collateral granted by such Additional Grantor and each
reference in this Agreement to a Schedule shall also mean and be a reference to
the schedules attached to such Security Agreement Supplement.
          Section 16. Notices, Etc. All notices and other communications
provided for hereunder shall be either (i) in writing (including telegraphic,
telecopier or telex communication) and mailed, telegraphed, telecopied, telexed
or otherwise delivered or (ii) by electronic mail (if
Jones Apparel
Security Agreement

10



--------------------------------------------------------------------------------



 



electronic mail addresses are designated as provided below) confirmed
immediately in writing, in the case of the Borrower or the Administrative Agent,
addressed to it at its address specified in the 2005 Credit Agreement and, in
the case of each Grantor other than the Borrower, addressed to it at its address
set forth opposite such Grantor’s name on the signature pages hereto or on the
signature page to the Security Agreement Supplement pursuant to which it became
a party hereto; or, as to any party, at such other address as shall be
designated by such party in a written notice to the other parties. All such
notices and other communications shall, when mailed, telegraphed, telecopied,
telexed, sent by electronic mail or otherwise, be effective when deposited in
the mails, delivered to the telegraph company, telecopied, confirmed by telex
answerback, sent by electronic mail and confirmed in writing, or otherwise
delivered (or confirmed by a signed receipt), respectively, addressed as
aforesaid; except that notices and other communications to the Administrative
Agent shall not be effective until received by the Administrative Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or of any Security Agreement Supplement or
Schedule hereto shall be effective as delivery of an original executed
counterpart thereof.
          Section 17. Continuing Security Interest; Assignments under the 2005
Credit Agreement. This Agreement shall create a continuing security interest in
the Collateral and shall (a) remain in full force and effect until the latest of
(i) the payment in full in cash of the Secured Obligations, (ii) the Revolving
Credit Termination Date and (iii) the termination or expiration of all Letters
of Credit, (b) be binding upon each Grantor, its successors and assigns and
(c) inure, together with the rights and remedies of the Administrative Agent
hereunder, to the benefit of the Secured Parties and their respective
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (c), any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under the 2005 Credit Agreement
(including, without limitation, all or any portion of its Revolving Credit
Commitment, the Revolving Credit Loans owing to it and the Revolving Credit Note
(or Notes), if any, held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Lender herein or otherwise, in each case as provided in Section 14.10 of the
2005 Credit Agreement.
          Section 18. Release; Termination. (a) Upon any sale, lease, transfer
or other disposition of any item of Collateral of any Grantor in accordance with
the terms of the Loan Documents (other than sales of Inventory in the ordinary
course of business), the Administrative Agent will, at such Grantor’s expense,
execute and deliver to such Grantor such documents in form and substance
reasonably satisfactory to the Administrative Agent as such Grantor shall
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted hereby; provided, however, that (i) at
the time of such request and such release no Event of Default shall have
occurred and be continuing, (ii) such Grantor shall have delivered to the
Administrative Agent, at least ten Business Days prior to the date of the
proposed release, a written request for release describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, including, without limitation, the price thereof and any
expenses in connection therewith, together with a form of release for execution
by the Administrative Agent and a certificate of such Grantor to the effect that
the transaction is in compliance with the Loan Documents and as to such other
matters as the Administrative Agent may request and (iii) the proceeds of any
such sale, lease, transfer or other disposition required to be applied, or any
payment to be made in connection therewith, in
Jones Apparel
Security Agreement

11



--------------------------------------------------------------------------------



 



accordance with Section 2.3 of the 2005 Credit Agreement shall, to the extent so
required, be paid or made to, or in accordance with the instructions of, the
Administrative Agent when and as required under Section 2.3 of the 2005 Credit
Agreement.
          (b) Upon the latest of (i) the payment in full in cash of the Secured
Obligations, (ii) the Revolving Credit Termination Date and (iii) the
termination or expiration of all Letters of Credit, the pledge and security
interest granted hereby shall terminate and all rights to the Collateral shall
revert to the applicable Grantor. Upon any such termination, the Administrative
Agent will, at the applicable Grantor’s expense, execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.
          Section 19. Security Interest Absolute. The obligations of each
Grantor under this Agreement are independent of the Secured Obligations or any
other obligations of any other Grantor under or in respect of the Loan Documents
and the Additional Secured Agreements, and a separate action or actions may be
brought and prosecuted against each Grantor to enforce this Agreement,
irrespective of whether any action is brought against such Grantor or any other
Grantor or whether such Grantor or any other Grantor is joined in any such
action or actions. All rights of the Administrative Agent and the other Secured
Parties and the pledge, assignment and security interest hereunder, and all
obligations of each Grantor hereunder, shall be irrevocable, absolute and
unconditional irrespective of, and each Grantor hereby irrevocably waives (to
the maximum extent permitted by applicable law) any defenses it may now have or
may hereafter acquire in any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of any Loan Document, any
Additional Secured Agreement or any other agreement or instrument relating
thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations or any other obligations of any
other Credit Party under or in respect of the Loan Documents, the Additional
Secured Agreements or any other amendment or waiver of or any consent to any
departure from any Loan Document or Additional Secured Agreement including,
without limitation, any increase in the Secured Obligations resulting from the
extension of additional credit to any Credit Party or any of its Subsidiaries or
otherwise;
     (c) any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of or
consent to departure from any guaranty, for all or any of the Secured
Obligations;
     (d) any manner of application of any Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other obligations of any other Grantor
under or in respect of the Loan Documents, the Additional Secured Agreements or
any other assets of any Credit Party or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Credit Party or any of its Subsidiaries;
Jones Apparel
Security Agreement

12



--------------------------------------------------------------------------------



 



     (f) any failure of any Secured Party to disclose to any Grantor any
information relating to the business, condition (financial or otherwise),
operations, performance, assets, nature of assets, liabilities or prospects of
any other Grantor now or hereafter known to such Secured Party (each Grantor
waiving any duty on the part of the Secured Parties to disclose such
information);
     (g) the failure of any other Person to execute this Agreement or any other
Collateral Document, guaranty or agreement or the release or reduction of
liability of any Grantor or other grantor or surety with respect to the Secured
Obligations; or
     (h) any other circumstance (other than release of such Grantor pursuant to
Section 18, but including, without limitation, any statute of limitations) or
any existence of or reliance on any representation by any Secured Party that
might otherwise constitute a defense available to, or a discharge of, such
Grantor or any other Grantor or a third party grantor of a security interest.
This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by any Secured Party or by any other Person upon the
insolvency, bankruptcy or reorganization of any Credit Party or otherwise, all
as though such payment had not been made.
          Section 20. Execution in Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed shall be deemed to
be an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of an original executed
counterpart of this Agreement.
          Section 21. Governing Law; Consent to Jurisdiction. (a) This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York.
          (b) Each of the parties hereby irrevocably consents to the personal
jurisdiction of the state and federal courts located in New York County, New
York, in any action, claim or other proceeding arising out of any dispute in
connection with this Agreement, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations. Each of the
parties hereby irrevocably consents to the service of a summons and complaint
and other process in any action, claim or proceeding brought by any other party
hereto in connection with this Agreement, any rights or obligations hereunder,
or the performance of such rights and obligations, on behalf of itself or its
property, in the manner specified in Section 16. Nothing in this Section 21
shall affect the right of any of the parties hereto to serve legal process in
any other manner permitted by Applicable Law or affect the right of any of the
parties hereto to bring any action or proceeding against any other party hereto
or its properties in the courts of any other jurisdictions.
          (c) EACH OF THE PARTIES HERETO HEREBY ACKNOWLEDGES IT IRREVOCABLY
WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER
PROCEEDING ARISING OUT OF ANY JUDICIAL PROCEEDING, ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF,
Jones Apparel
Security Agreement

13



--------------------------------------------------------------------------------



 



CONNECTED WITH OR RELATING TO THIS AGREEMENT, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.
[signatures appear on the following pages]
Jones Apparel
Security Agreement

14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

          Address for Notices:   ENERGIE KNITWEAR, INC.
 
       
1441 Broadway
       
New York, New York 10018
  By   /s/ Joseph T. Donnalley
 
       
 
    Name: Joseph T. Donnalley
 
      Title:   Vice President & Assistant Secretary

          Address for Notices:   JONES APPAREL GROUP USA, INC.
 
       
180 Rittenhouse Circle
       
Bristol, Pennsylvania 19007
  By   /s/ Joseph T. Donnalley
 
       
 
      Name: Joseph T. Donnalley
 
      Title:   Treasurer

          Address for Notices:   JONES INVESTMENT CO. INC.
 
       
1007 Orange Street, Suite 225
       
Wilmington, Delaware 19801
  By   /s/ Joseph T. Donnalley
 
       
 
      Name: Joseph T. Donnalley
 
      Title:   Vice President/Finance, Treasurer and Assistant Secretary

          Address for Notices:   JONES JEANSWEAR GROUP, INC.
 
       
1441 Broadway
       
New York, New York 10018
  By   /s/ Joseph T. Donnalley
 
       
 
      Name: Joseph T. Donnalley
 
      Title:   Vice President & Assistant
 
                  Secretary

          Address for Notices:   JONES RETAIL CORPORATION
 
       
180 Rittenhouse Circle
       
Bristol, Pennsylvania 19007
  By   /s/ Joseph T. Donnalley
 
       
 
      Name: Joseph T. Donnalley
 
      Title:   Vice President & Treasurer

[signature page]
Jones Apparel
Security Agreement

 



--------------------------------------------------------------------------------



 



          Address for Notices:   L.E.I. GROUP, INC.
 
       
1441 Broadway
       
New York, New York 10018
  By   /s/ Joseph T. Donnalley
 
       
 
      Name:  Joseph T. Donnalley
 
      Title:   Vice President & Assistant
 
                  Secretary

          Address for Notices:   NINE WEST DEVELOPMENT CORPORATION
 
       
1007 Orange Street, Suite 225
       
Wilmington, Delaware 19801
  By   /s/ Joseph T. Donnalley
 
       
 
      Name: Joseph T. Donnalley
 
      Title:   Vice President/Finance, Treasurer and Assistant
 
                  Secretary

          Address for Notices:   NINE WEST FOOTWEAR CORPORATION
 
       
1129 Westchester Avenue
       
White Plains, New York 10604
  By   /s/ Joseph T. Donnalley
 
       
 
      Name: Joseph T. Donnalley
 
      Title:   Treasurer

          Address for Notices:   VICTORIA + CO LTD.
 
       
10 New Road
       
East Providence, RI 02916
  By   /s/ Joseph T. Donnalley
 
       
 
      Name: Joseph T. Donnalley
 
      Title:   Assistant Secretary

[signature page]
Jones Apparel
Security Agreement

 



--------------------------------------------------------------------------------



 



Accepted and agreed as of the date first above written:

          WACHOVIA BANK, NATIONAL ASSOCIATION
    By:   /s/ Susan T. Gallagher       Name:   Susan T. Gallagher      Title:  
Director     

[signature page]
Jones Apparel
Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule I to the
Security Agreement
LOCATION, CHIEF EXECUTIVE OFFICE, TYPE OF ORGANIZATION,
JURISDICTION OF ORGANIZATION AND ORGANIZATIONAL
IDENTIFICATION NUMBER

                                  Chief                     Executive   Type of
  Jurisdiction of     Organizational   Grantor   Location   Office  
Organization   Organization     I.D. No.  
Energie Knitwear, Inc.
      1441 Broadway, New
York, New York 10018   Corporation   Delaware     4631626  
 
                       
Jones Apparel Group USA, Inc.
      180 Rittenhouse Circle,
Bristol, Pennsylvania
19007   Corporation   Delaware     2725401  
 
                       
Jones Investment Co. Inc.
      1007 Orange Street, Suite
225, Wilmington,
Delaware 19801   Corporation   Delaware     2266760  
 
                       
Jones Jeanswear Group, Inc.
      1441 Broadway, New
York, New York 10018   Corporation   New York     N/A  
 
                       
Jones Retail
Corporation
      180 Rittenhouse Circle,
Bristol, Pennsylvania
19007   Corporation   New Jersey     0100200097  
 
                       
L.E.I. Group, Inc.
      1441 Broadway, New
York, New York 10018   Corporation   Delaware     4631625  
 
                       
Nine West
Development
Corporation
      1007 Orange Street, Suite
225, Wilmington,
Delaware 19801   Corporation   Delaware     2646190  
 
                       
Nine West Footwear
Corporation
      1129 Westchester
Avenue, White Plains,
New York 10604   Corporation   Delaware     2362947  
 
                       
Victoria + Co Ltd.
      10 New Road, East
Providence, RI 02916   Corporation   Rhode
Island     000088864  

Schedule I to the
Jones Apparel
Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule II to the
Security Agreement
Trade Names

      Grantor   Names
 
  JNY Blue
Jones Apparel Group Canada, LP
  Jones New York Factory Store
 
  Jones New York      
Jones Apparel Group USA, Inc.
  Jones Apparel Group USA (DE), Inc. (New York only)      
Jones Jeanswear Group, Inc.
  Energie   Erika
 
  Anne Klein
 
  Anne Klein New York
 
  AK Anne Klein
 
  Banister Shoe
 
  Banister Shoe Studio
 
  Banister/Easy Spirit
 
  Bandolino
 
  Banister Shoe
 
  e
 
  Enzo Angiolini
 
  Easy Spirit
 
  Easy Spirit Outlet
 
  Jones New York
 
  Jones New York Woman
 
  Jones New York Sport
 
  Jones New York Factory Stores      
Jones Retail Corporation
  Jones New York Country
 
  Jones New York Company Store
 
  Jones New York Country/Sport
 
  Jones New York Sport Factory Stores
 
  Jones New York Mens & Womens Suits
 
  Jones New York The Executive Suite
 
  Jones New York Factory Finale
 
  Kasper
 
  Nine West
 
  Nine West Apparel
 
  Nine West Lifestyle
 
  Nine West Outlet
 
  NW Clearance
 
  Nine West Clearance
 
  Rena Rowan
 
  Shoe Woo
 
  The Napier Factory Store      

Schedule II to the
Jones Apparel
Security Agreement

 



--------------------------------------------------------------------------------



 



Schedule III to the
Security Agreement
CHANGES IN NAME, LOCATION, ETC.

                                      Changed Chief   Changed       Changed    
Changed   Changed   Executive   Type of   Changed   Organizational Grantor  
Names   Location   Office   Organization   Jurisdiction   I.D. No.
Energie Knitwear, Inc.
                       
 
                       
Jones Apparel Group USA, Inc.
  1/23/2004: Kasper A.S.L., Ltd. changed its name to Kasper, Ltd.              
Delaware    
 
                       
 
  1/1/2007: Jones Apparel Group USA, Inc. (a PA corporation) merged into Kasper,
Ltd., which thereupon changed its name to Jones Apparel Group USA, Inc.        
           
 
                       
Jones Investment Co. Inc.
          10/20/2006: moved from 200 West Ninth Street Plaza, Suite 700,
Wilmington, Delaware 19801 to 1007 Orange Street, Suite 225, Wilmington,
Delaware 19801            
 
                       
Jones Jeanswear
  1/6/2005:                    
Group, Inc.
  Norton McNaughton of Squire, Inc. changed its name to McNaughton Apparel Group
Inc.                    
 
                       
 
  5/27/2008:                    
 
  McNaughton Apparel Group Inc. changed its name to Jones Jeanswear Group, Inc.
                   
 
                       
Jones Retail
Corporation
                       
 
                       
L.E.I. Group, Inc.
                       

Schedule III to the
Jones Apparel
Security Agreement

 



--------------------------------------------------------------------------------



 



                                      Changed Chief   Changed       Changed    
Changed   Changed   Executive   Type of   Changed   Organizational Grantor  
Names   Location   Office   Organization   Jurisdiction   I.D. No.
Nine West
Development
Corporation
          10/20/2006: moved from 200 West Ninth Street Plaza, Suite 700,
Wilmington, Delaware 19801 to 1007 Orange Street, Suite 225, Wilmington,
Delaware 19801            
 
                       
Nine West
Footwear
Corporation
                       
 
                       
Victoria + Co Ltd.
                       

Jones Apparel
Security Agreement

2



--------------------------------------------------------------------------------



 



Schedule IV to the
Security Agreement
LOCATION OF INVENTORY
[See Attached.]
Schedule IV to the
Jones Apparel
Security Agreement

 



--------------------------------------------------------------------------------



 



Jones Apparel Group, Inc.
Warehouse/Distribution Center Locations with Wholesale Inventory
As of 12/22/08

         
1.
  1245 Forest Parkway   Leased
 
  West Deptford, NJ 08066    
 
       
2.
  1250 Forest Parkway   Leased
 
  West Deptford, NJ 08066    
 
       
3.
  10 New Road   Leased
 
  East Providence, RI 02916    
 
       
4.
  99 Motivation Drive   Leased
 
  Lawrenceburg, TN 38464    
 
       
5.
  2350 W.O. Smith Drive   Leased
 
  Lawrenceburg, TN 38464    
 
       
6.
  11891 Alameda Avenue   Leased
 
  Socorro, TX 79927    
 
       
7.
  170 Butts Street   Leased
 
  South Hill, VA 23970    
 
       
8.
  Gilbert West   Third-Party Logistics Warehouse
 
  6725 Kimbell Avenue    
 
  Chino, CA 91710    
 
       
9.
  Gilbert West   Third-Party Logistics Warehouse
 
  15835 San Antonio Avenue    
 
  Chino, CA 91710    
 
       
10.
  Gilbert East   Third-Party Logistics
 
  1000 Industrial Avenue    
 
  Keasbey, NJ 08832    
 
       
11.
  338 Applewood Crest   Leased
 
  Vaughan, Ontario L4K 4B4    

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
02505510007
    0007     Prime Outlets - San Marcos   7/23/1993   7/31/2010   Active   SAN
MARCOS FTY STORES @ WACHOV
02569810015
    0015     Designer Outlet Gallery   8/30/1989   12/31/2009   Active  
SECAUCUS OUTLET CENTER LLC
02569810016
    0016     Prime Outlets - Birch Run   2/10/1992   11/30/2011   Active   BIRCH
RUN OUTLETS II LLC
02569810017
    0017     Prime Outlets - Kenosha   10/14/1989   12/31/2015   Active   PRIME
OUTLETS AT PLEASANT PRAI
02569810018
    0018     Kittery Premium Outlets   9/8/1989   4/30/2015   Active   KITTERY
PREMIUM OUTLETS LLC
02569810019
    0019     Liberty Village Premium Outlet   3/3/1990   3/31/2011   Active  
CPG PARTNERS L.P.
02569810020
    0020     Gilroy Premium Outlets   5/5/1990   9/30/2016   Active   GILROY
PREMIUM OUTLETS LLC
02569810020
    0020     Gilroy Premium Outlets   5/5/1990   9/30/2016   Active   GILROY
PREMIUM OUTLETS LLC
02569810021
    0021     Prime Outlets - Burlington   9/18/1996   9/30/2011   Active   THE
OUTLET SHOPPES AT BURLINGT
02569810025
    0025     Aurora Farms Premium Outlets   5/5/1990   3/31/2012   Active   CPG
PARTNERS L.P.
02569810026
    0026     Prime Outlets - Queenstown   8/9/1990   11/30/2011   Active  
SECOND HORIZON GROUP LP
02569810027
    0027     Prime Outlets - Perryville   8/18/1990   1/31/2009   Month-to-Month
  SHOPS AT PERRYVILLE LLC
02569810028
    0028     Prime Outlets - Williamsburg   5/9/1997   8/31/2009   Active  
WILLIAMSBURG OUTLETS LLC
02569810030
    0030     Silverthorne Factory Stores   6/17/1996   8/31/2013   Active  
CRAIG REALTY GROUP SILVERTHORN
03093120030
    0030     Silverthorne Factory Stores   6/17/1996   8/31/2013   Active  
CRAIG REALTY GROUP SILVERTHORN
02569810031
    0031     Desert Hills Premium Outlets   11/16/1990   8/31/2012   Active  
CPG PARTNERS L.P.
02569810033
    0033     The Crossings Premium Outlets   3/6/1996   12/31/2011   Active  
CHELSEA POCONO FINANCE, LLC
02569810035
    0035     Lighthouse Place Prem. Outlets   7/12/1991   1/31/2010   Active  
LIGHTHOUSE PLACE PREMIUM OUTLE
02569810037
    0037     Craig Realty Group Hillsboro   1/25/1992   1/31/2009  
Month-to-Month   CRAIG REALTY GROUP--HILLSBORO
03069510037
    0037     Prime Outlets - Hillsboro   1/25/1992   1/31/2009   Month-to-Month
  CRAIG REALTY GROUP--HILLSBORO
02569810040
    0040     Prime Outlets - Ellenton   10/3/1991   2/29/2012   Active   GULF
COAST FTY SHOPS LP/WACHOV
02569810042
    0042     Prime Outlets - Naples   12/31/1991   12/31/2009   Active   CORAL
ISLE FTY SHOPS LP/WACHOV
02569810043
    0043     Prime Outlets - San Marcos   2/21/1996   3/31/2018   Active   SAN
MARCOS FTY STORES @ WACHOV
02569810052
    0052     Osage Beach Premium Outlets   5/7/1993   4/30/2014   Active   CPG
PARTNERS L.P.
02502110053
    0053     Jones New York   4/22/1992   2/28/2011   Active   EDWARD M. PAUL
02569810057
    0057     Rockvale Square   9/3/1993   5/31/2010   Active   ROCKVALE OUTLETS
02569810058
    0058     Lake George Plaza   5/19/1992   10/31/2010   Active   LAKE GEORGE
PLAZA LLC, C/O GRE
02569810066
    0066     Silver Sands Factory Outlet   8/12/1992   7/31/2013   Active  
SILVER SANDS JOINT VENTURE PAR
02569810068
    0068     Prime Outlets - Calhoun   6/29/1996   6/30/2013   Active   CALHOUN
OUTLETS LLC C/O WACHOV
02502510077
    0077     Fresh Market Shoppes   7/27/1993   9/30/2010   Active   WRI-SRP
HILTON HEAD LLC
02569810099
    0099     Santa Fe Factory Stores   11/22/1993   5/31/2010   Active   FASHION
OUTLETS OF SANTA FE LL
03095420101
    0101     Stamford Towne Center   8/23/1983   1/31/2010   Active   STAMFORD
TOWN CENTER
02569810212
    0212     Prime Outlets - Fremont   3/30/1994   12/31/2011   Active   THE
OUTLET SHOPPES AT FREMONT
02569810220
    0220     Tanger Center - Riverhead   7/1/1994   7/31/2009   Active   TANGER
PROPERTIES LP
02569810224
    0224     Prime Outlets - Grove City   8/19/1994   8/31/2011   Active   GROVE
CITY FTRY SHOPS LP & WAC
02569810232
    0232     Tanger Center - Vero Beach   10/23/1994   1/31/2009   Active   VERO
FASHION OUTLETS LLC
02569810237
    0237     Prime Outlets - Pismo Beach   11/23/1994   12/31/2013   Active  
PRIME OUTLETS @ PISMO BEACH LL

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
02569810243
    0243     The Outlets at Hershey   10/15/1994   10/31/2009   Active   FSH
ASSOCIATES, L.P.
02569810245
    0245     Napa Premium Outlets   11/16/1994   4/30/2013   Active   CHELSEA
FINANCING PARTNERSHIP,
02569810270
    0270     Waterloo Premium Outlets   4/7/1995   4/30/2012   Active   WATERLOO
PREMIUM OUTLETS LLC
02569810272
    0272     Penn’s Purchase Factory Outlet   5/20/1995   5/19/2010   Active  
PENN’S PURCHASE FACTORY OUTLET
02569810276
    0276     Circle Factory Outlet Center   4/15/1995   4/30/2010   Active  
CIRCLE FACTORY OUTLET LLC
02569810284
    0284     Tanger Outlet - Rehoboth Beach   6/16/1995   6/30/2013   Active  
COROC/REHOBOTH I LLC
02569810295
    0295     Tanger Center - Sanibel   12/16/1995   1/31/2013   Active   TANGER
PROPERTIES LP
02501910296
    0296     Woodbury Commons Premium Outle   9/9/1995   8/31/2013   Active  
CPG PARTNERS L.P.
02501910305
    0305     Prime Outlets - Birch Run   9/15/1995   1/31/2013   Active   BIRCH
RUN OUTLETS II LLC
02501910306
    0306     Liberty Village Premium Outlet   3/9/1996   12/31/2010   Active  
CPG PARTNERS L.P.
02569810309
    0309     N. Georgia Premium Outlets   5/4/1996   5/31/2009   Active   CPG
PARTNERS L.P.
02569810312
    0312     Clinton Crossing Premium Outle   8/16/1996   8/31/2016   Active  
CPG PARTNERS L.P.
02502510315
    0315     Liberty Village Premium Outlet   4/25/1996   3/31/2012   Active  
CPG PARTNERS L.P.
02502510316
    0316     Circle Factory Outlet Center   4/11/1996   4/30/2009   Active  
CIRCLE FACTORY OUTLET LLC
02501910320
    0320     Silverthorne Factory Stores   7/26/1996   11/30/2010   Active  
CRAIG REALTY GROUP SILVERTHORN
02502510328
    0328     Penn’s Purchase Factory Outlet   7/25/1996   5/31/2010   Active  
PENN’S PURCHASE FACTORY OUTLET
02502510329
    0329     Tanger Center - Riverhead   7/4/1996   7/31/2014   Active   TANGER
PROPERTIES LP
02501910338
    0338     Gilroy Premium Outlets   10/31/1996   1/31/2017   Active   GILROY
PREMIUM OUTLETS LLC
02501910338
    0338     Gilroy Premium Outlets   10/31/1996   1/31/2017   Active   GILROY
PREMIUM OUTLETS LLC
02569810340
    0340     Prime Outlet - Gaffney   10/18/1996   12/31/2010   Active   GAFFNEY
OUTLETS LLC
02569810355
    0355     Lakes Region Factory Stores   4/30/1997   4/30/2017   Active  
COROC/LAKES REGION LLC
02501910356
    0356     Hilton Head Factory Stores   5/2/1997   1/31/2010   Active  
COROC/HILTON HEAD I LLC
02569810358
    0358     Prime Outlets - Lee   5/22/1997   6/30/2009   Active   LEE OUTLETS
LLC
02501910359
    0359     Prime Outlets - Lee   5/22/1997   5/31/2009   Active   LEE OUTLETS
LLC
02502510365
    0365     Oak Creek Factory Outlets   12/15/1992   12/31/2012   Active  
OAKCREEK LTD LLC
02569810369
    0369     Fancy Fair Mall   5/22/1997   3/31/2012   Active   FANCY FAIR
02569810373
    0373     Tanger Outlet - Myrtle Beach   11/15/2002   1/31/2010   Active  
COROC/MYRTLE BEACH LLC
02501910377
    0377     The Outlets at Hershey   8/1/1997   1/31/2013   Active   FSH
ASSOCIATES, L.P.
02569710381
    0381     Jackson Outlet Village   7/5/1997   7/31/2009   Active   CPG
PARTNERS L.P.
02569810392
    0392     Seaside Factory Outlet Center   8/2/1997   12/31/2013   Active  
NORTHWEST CAPITAL INVESTMENT G
03095420403
    0403     Baybrook Mall   7/2/1984   12/31/2012   Active   BAYBROOK MALL
LP-0403
02569810406
    0406     Prime Outlets - Hagerstown   9/15/2005   9/30/2010   Active  
OUTLET VILLAGE OF HAGERSTOWN L
02569610408
    0408     Tanger Center - Kensington   3/2/1998   3/31/2013   Active   TANGER
PROPERTIES LIMITED PART
02569710410
    0410     Las Vegas Outlet Center   3/13/1998   1/31/2012   Active   CHELSEA
LAS VEGAS HOLDINGS LLC
02501910411
    0411     Jones New York Country   5/24/1998   5/31/2010   Active   ANGIE
PETROS
02501910413
    0413     Factory Stores at Lincoln City   5/22/1998   12/31/2013   Active  
COROC/LINCOLN CITY LLC
02569810414
    0414     Viejas Outlet Center   5/8/1998   12/31/2011   Active   VIEJAS
OUTLET CENTER
02569610416
    0416     Potomac Mills   5/5/1998   1/31/2011   Active   MALL AT POTOMAC
MILLS LLC
02569810421
    0421     St. Augustine Factory Outlets   7/31/1999   7/31/2009   Active  
LVP ST AUGUSTINE OUTLETS LLC
02569610425
    0425     Designer Place   5/4/1998   2/22/2022   Active   VF OUTLET INC.

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
02569610426
    0426     Wrentham Premium Outlets   3/3/1998   10/31/2017   Active   CPG
PARTNERS L.P.
02501910427
    0427     Carlsbad Premium Outlets   6/6/1998   6/30/2016   Active   CPG
CARLSBAD HOLDINGS LLC
02569610444
    0444     Leesburg Corner Premium Outlet   10/22/1998   1/31/2016   Active  
CPG PARTNERS L.P.
02569610447
    0447     Camarillo Premium Outlets   2/24/1995   2/28/2015   Active   CPG
PARTNERS L.P.
02569610448
    0448     Great Lakes Crossing   11/12/1998   1/31/2010   Active   TAUBMAN
AUBURN HILLS ASSOCIATE
02569810450
    0450     Woodburn Company Stores   7/25/1999   7/31/2010   Active   CRAIG
REALTY GROUP-WOODBURN LL
02569610453
    0453     Albertville Premium Outlets   4/18/2000   4/30/2010   Active   CPG
PARTNERS L.P.
02501910456
    0456     Gettysburg Village Factory Sto   10/1/2000   1/31/2010   Active  
GETTYSBURG OUTLET CENTER LP
02501910462
    0462     Arundel Mills   11/17/2000   1/1/2011   Active   ARUNDEL MILLS
SHOPPING CTR
02569810463
    0463     Concord Mills   3/24/2001   3/31/2011   Active   CONCORD MILLS
SHOPPING MALL
02569810464
    0464     St. Helena Premium Outlets   9/8/2001   6/30/2011   Active   ST.
HELENA OUTLET PARTNERS L.P
02569610467
    0467     Petaluma Village Premium Outle   6/24/2001   6/30/2011   Active  
CPG PARTNERS L.P.
02569810468
    0468     Carlsbad Company Stores   4/1/2002   3/31/2012   Active   CPG
CARLSBAD HOLDINGS LLC
02569810471
    0471     Orlando Premium Outlets   11/30/2001   11/30/2011   Active  
CHELSEA ORLANDO DEVELOPMENT, L
02569810473
    0473     Olde Lafayette Village   3/23/2002   12/31/2012   Active   OLDE
LAFAYETTE VILLAGE
02569610474
    0474     Allen Premium Outlets   3/23/2002   3/31/2012   Active   CHELSEA
ALLEN DEVELOPMENT, L.P
02569810475
    0475     Vacaville Premium Outlets   4/17/2003   4/30/2013   Active   CPG
FINANCE II, LLC
02569810476
    0476     Prime Outlets - Lebanon   4/10/1998   1/31/2012   Active   PRIME
OUTLETS @ LEBANON LP/WAC
02569810477
    0477     Jones New York Building   8/1/1993   8/31/2015   Active   JYN
RETAIL CORP.
02569810478
    0478     Denney Block   8/21/1989   9/30/2009   Active   THE DENNEY BLOCK
LLC
02569810479
    0479     Hampshire Self Storage   10/1/2007   10/31/2009   Active  
HAMPSHIRE SELF STORAGE - CENTR
02569810479
    0479     Woodbury Commons Premium Outle   3/25/1989   8/31/2010   Active  
CPG PARTNERS L.P.
02501910480
    0480     Desert Hills Premium Outlets   9/16/1995   11/30/2012   Active  
CPG PARTNERS L.P.
02569810481
    0481     Tanger Center - Gonzales   2/14/1998   1/31/2012   Active   TANGER
PROPERTIES LP
02569810482
    0482     Edinburgh Premium Outlet   4/18/1998   4/30/2011   Active   CPG
PARTNERS L.P.
02569810484
    0484     Las Vegas Premium Outlets   8/1/2003   8/31/2013   Active  
SIMON/CHELSEA LAS VEGAS DEVELO
02501910488
    0488     Sands Shopping Center   9/9/2003   9/30/2013   Active   G & L
BUILDING CORP.
02569810493
    0493     Tanger Center - Myrtle Beach   5/21/2004   5/31/2014   Active  
TWMB ASSOCIATES, LLC
03002110494
    0494     Seattle Premium Outlets   5/5/2005   5/31/2015   Active   CPG
PARTNERS L.P.
02569610498
    0498     Cape Cod Factory Mall   6/25/2004   12/31/2008   Active   HIGH ROCK
FACTORY OUTLET ROAD
03069810499
    0499     Chicago Premium Outlets   12/10/2004   11/30/2014   Active  
SIMONCHELSEA DEVEL LLC
03069810505
    0505     CPG Tinton Falls Urban Renewal   9/12/2008   1/31/2019   Active  
TINTON FALLS PREMIUM OUTLETS
03069810506
    0506     Philadelphia Premium Outlets   9/10/2007   1/31/2018   Active  
CHELSEA LIMERICK HOLDINGS LLC
03069810507
    0507     Round Rock Premium Outlets   6/1/2006   8/31/2016   Active   CPG
ROUND ROCK L.P.
03069810508
    0508     Grapevine Mills   12/16/2004   12/31/2009   Active   GRAPEVINE
MILLS SHOPPING CTR
03069810510
    0510     Jones New York   12/22/2004   12/31/2009   Active   FULLIN BROTHERS
LAND COMPANY
03001910511
    0511     Miromar Outlets   5/12/2005   5/31/2010   Active   MIROMAR OUTLET
WEST, LLC
03069810512
    0512     Tanger Outlet Center   8/4/2006   8/31/2011   Active   TANGER
PROPERTIES LP
03069810513
    0513     Rio Grande Outlets   9/7/2006   11/30/2016   Active   CPG MERCEDES
L.P.
03069810514
    0514     Fashion Outlets - Niagara   7/18/2005   7/31/2010   Active  
FASHION OUTLET OF NIAGARA FALL

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03069810515
    0515     Valley Mall Shopping Center   11/1/2005   9/30/2015   Active  
VALLEY & PLAINFIELD ASSOCIATES
03069810516
    0516     The Citadel   1/8/2006   1/31/2011   Active   CRAIG REALTY GROUP -
CITADEL L
03069810517
    0517     Sam Moon Shopping Center   11/4/2005   11/30/2010   Active   MOON
VENTURES LTD
03069810518
    0518     Tanger-Wisconsin Dell   7/28/2006   7/31/2011   Active   TANGER
WISCONSIN DELLS, LLC
03069810520
    0520     Tanger Outlet Center - Foley   3/20/2006   4/30/2011   Active  
COROC/RIVIERA LLC
03069810521
    0521     Festival Bay   8/21/2006   8/31/2011   Active   BT ORLANDO LIMITED
PARTNERSHIP
03069810522
    0522     Columbia Gorge Factory Stores   3/1/2006   5/31/2016   Active  
CHELSEA FINANCING PARTNERSHIP,
03069810523
    0523     Colorado Mills   11/20/2006   11/30/2009   Active   COLORADO MILLS
MALL LP
03069810524
    0524     The Outlet Shoppes at El Paso   8/13/2007   10/31/2012   Active  
EL PASO OUTLET CENTER LLC
03069810525
    0525     The Mall At The Source   11/22/2006   1/31/2017   Active   W&S
ASSOCIATES L.P.
03069810526
    0526     Pleasant Valley   7/10/2006   7/31/2016   Active   KIMCO REALTY
CORP
03069810527
    0527     Riverpoint Shopping Center   10/12/2006   10/31/2011   Active  
RIVERPOINT SC SPRINGING
03069810530
    0530     Tanger Outlets-The Arches   10/23/2008   10/31/2013   Active   DEER
PARK ENTERPRISE LLC
03069810533
    0533     Winter Garden Village   5/31/2007   1/31/2018   Active   COLE MT
WINTER GARDEN FL LLC
03002110534
    0534     Sam Moon   5/21/2007   4/30/2012   Active   SM CENTER WOODLANDS
LTD.
03069810535
    0535     The Forum at Olympia Parkway   5/23/2007   1/31/2018   Active  
S.A. DEVELOPMENT COMPANY L.P.
03069810536
    0536     Johnson Creek Premium Outlets   4/11/2007   1/31/2012   Active  
CPG PARTNERS L.P.
03069810537
    0537     Pine Island Marketplace   2/9/2008   1/31/2018   Active   CAPE
CORAL LAND DEVELOPMENT LL
03069810538
    0538     5401 West Oak Ridge Road   8/1/2007   1/31/2018   Active   ORLANDO
OUTLET WORLD
03069810539
    0539     The Walk   6/25/2007   6/30/2017   Active   ATLANTIC CITY
ASSOCIATES NUMBE
03069810540
    0540     The Arboretum   3/16/2007   1/31/2018   Active   ARBORETUM JOINT
VENTURE
03069810541
    0541     Lincoln Square   4/30/2007   1/31/2018   Active   LINCOLN SQUARE
MALL LTD
03069810543
    0543     Shops at Pembroke Gardens   8/27/2007   1/31/2018   Active   AD
PEMBROKE LAND COMPANY LLC
03069810544
    0544     Carolina Premium Outlets   9/5/2007   1/31/2018   Active   CPG
FINANCE I, LLC - 6738
03069810545
    0545     Houston Premium Outlets   3/27/2008   1/31/2019   Active   HOUSTON
PREMIUM OUTLETS
03069810546
    0546     Tanger Outlets-Pittsburg   8/29/2008   8/31/2013   Active   TANGER
PROPERTIES LP
03069810547
    0547     Prime Outlets at Gulfport   3/5/2008   3/31/2018   Active  
GULFPORT FACTORY SHOPS LP
03069810548
    0548     Tanger OUtlets - Locust Grove   10/19/2007   10/31/2012   Active  
TANGER PROPERTIES LP
03069810554
    0554     Portchester Shopping Center   2/26/2005   2/28/2015   Active  
AVR-PORTCHESTER LLC
03069810556
    0556     Factory Merchants - Branson   12/16/2004   11/30/2009   Active  
CPG PARTNERS L.P.
03069810557
    0557     Horizon Outlet Center   5/6/2004   5/31/2009   Active   PRE/TULARE
LLC
03069810559
    0559     Tanger Outlet Center   7/21/2008   7/31/2018   Active   TANGER
PROPERTIES LTD.
03069810560
    0560     Kimco Realty Corporation   8/22/2008   1/31/2019   Active   KIMCO
NORTH TRUST II
03069810566
    0566     700 Terminal Tower   10/31/2008   1/31/2014   Active   FOREST CITY
COMMERCIAL MGMT IN
02617610602
    0602     Liberty Village Premium Outlet   11/21/1999   12/31/2012   Active  
CPG PARTNERS L.P.
02617610603
    0603     Woodbury Commons Premium Outle   11/21/1986   12/31/2012   Active  
CPG PARTNERS L.P.
02617610604
    0604     Designer Outlet Gallery   11/21/1999   12/31/2009   Active  
SECAUCUS OUTLET CENTER LLC
02617610605
    0605     Desert Hills Premium Outlets   11/21/1999   12/31/2012   Active  
CPG PARTNERS L.P.
02617610606
    0606     Prime Outlets - San Marcos   11/21/1999   1/31/2012   Active   SAN
MARCOS FTY STORES @ WACHOV
02617610607
    0607     Clinton Crossing Premium Outle   11/21/1999   12/31/2012   Active  
CPG PARTNERS L.P.

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
02617610608
    0608     Waikele Premium Outlets   11/21/1999   12/31/2012   Active   CPG
PARTNERS L.P.
02617610609
    0609     Orlando Premium Outlets   9/2/2000   12/30/2012   Active   CHELSEA
ORLANDO DEVELOPMENT, L
02617610611
    0611     Tanger Center - Riverhead   8/17/2002   1/31/2013   Active   TANGER
FACTORY OUTLET CENTER
02617610640
    0640     Tanger Center - Kensington   10/25/2003   1/31/2011   Active  
TANGER FACTORY OUTLET CENTER
02617610647
    0647     Potomac Mills   9/30/2004   12/31/2010   Active   MALL AT POTOMAC
MILLS LLC
03017610649
    0649     Prime Outlets - Williamsburg   1/14/2005   1/31/2012   Active  
WILLIAMSBURG OUTLETS LLC
02617610651
    0651     Guam Factory Outlet   7/30/2004   7/31/2009   Active   GPO DELAWARE
LLC
02617610653
    0653     Highridge Plaza   11/15/2004   1/31/2009   S   NESHER LLP
03017610654
    0654     Lighthouse Place Premium Outle   6/1/2005   6/30/2015   Active  
LIGHTHOUSE PLACE PREMIUM OUTLE
03017610656
    0656     Philadelphia Premium Outlets   9/10/2007   1/31/2018   Active  
CHELSEA LIMERICK HOLDINGS LLC
03017610657
    0657     Round Rock Premium Outlets   6/1/2006   8/31/2016   Active   CPG
ROUND ROCK L.P.
03017610658
    0658     Kittery Premium Outlets   2/22/2005   3/31/2015   Active   KITTERY
PREMIUM OUTLETS LLC
03017610659
    0659     Silverthorne Factory Stores   3/17/2005   3/31/2010   Active  
CRAIG REALTY GROUP SILVERTHORN
03017610660
    0660     Citadel Outlets Shopping Ctr   8/19/2005   9/30/2010   Active  
CRAIG REALTY GROUP - CITADEL L
03017610661
    0661     Gilroy Premium Outlets   12/3/2004   12/31/2014   Active   GILROY
PREMIUM OUTLETS LLC
03017610662
    0662     Great Mall of the Bay Area   11/26/2004   12/31/2009   Active   THE
GREAT MALL AT MILPITAS
03017610663
    0663     Camarillo Premium Outlets   9/28/1995   9/30/2015   Active   CPG
PARTNERS L.P.
03017610665
    0665     Leesburg Corner Premium Outlet   12/9/2000   12/31/2010   Active  
CPG PARTNERS L.P.
03017610667
    0667     Tanger Center - Rehoboth Beach   2/14/2005   3/31/2010   Active  
COROC/REHOBOTH I LLC
03017610668
    0668     Prime Outlets - Hagerstown   3/3/2005   3/31/2010   Active   OUTLET
VILLAGE OF HAGERSTOWN L
03017610669
    0669     Denny Block   4/13/2005   4/30/2010   Active   THE DENNY BLOCK LLC
03017610670
    0670     Tanger Center - Myrtle Beach   2/7/2005   3/31/2010   Active   TWMB
ASSOCIATES
03017610671
    0671     Tanger Outlet - Foley   11/4/2005   11/30/2010   Active  
COROC/RIVIERA LLC
03017610672
    0672     Rio Grande Outlets   9/18/2006   11/30/2016   Active   CPG MERCEDES
L.P.
03017610674
    0674     Shops at Las Americas   5/20/2005   5/31/2010   Active   CHELSEA
SAN DIEGO FINANCE LLC
03017610675
    0675     N. Georgia Premium Outlets   5/1/2005   6/30/2015   Active   CPG
PARTNERS L.P.
03017610676
    0676     Allen Premium Outlets   11/17/2000   11/30/2010   Active   CHELSEA
ALLEN DEVELOPMENT, L.P
03017610677
    0677     Fashion Outlets - Niagara   7/18/2005   10/31/2010   Active  
FASHION OUTLETS OF NIAGARA FAL
03017610680
    0680     Sawgrass Mills   10/30/2006   11/30/2016   Active   SAWGRASS MILLS
SHOPPING MALL
03017610681
    0681     Carlsbad Premium Outlet   6/6/1998   6/30/2016   Active   CPG
CARLSBAD HOLDINGS LLC
03017610682
    0682     Anne Klein   5/24/1998   5/31/2010   Active   ANGIE PETROS
03017610683
    0683     Prime Outlets - Lee   5/22/1997   5/31/2009   Active   LEE OUTLETS
LLC
03017610684
    0684     Wrentham Village Outlets   10/20/1997   10/31/2017   Active   CPG
PARTNERS L.P.
03017610685
    0685     The Crossings Premium Outlets   5/10/1996   1/31/2011   Active  
CHELSEA POCONO FINANCE, LLC
03017610686
    0686     Concord Mills   6/5/2006   12/31/2016   Active   CONCORD MILLS
SHOPPING MALL
03017610687
    0687     Tanger Outlet Center   8/4/2006   8/31/2011   Active   TANGER
PROPERTIES LP
03017610688
    0688     Tanger Outlets-The Arches   10/23/2008   10/31/2013   Active   DEER
PARK ENTERPRISE LLC
03017610689
    0689     The Outlet Shoppes at El Paso   8/13/2007   1/31/2013   Active   EL
PASO OUTLET CENTER LLC
03017610690
    0690     Las Vegas Premium Outlet   7/17/2007   1/31/2018   Active  
SIMON/CHELSEA LAS VEGAS DEVELO
03017610693
    0693     Vacaville Premium Outlets   8/10/2005   9/30/2015   Active   CPG
FINANCE II, LLC

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03017610694
    0694     Edinburgh Premium Outlets   10/19/2005   10/31/2015   Active   CPG
PARTNERS L.P.
03017610695
    0695     Tanger Factory Outlets   4/5/2005   4/30/2010   Active  
COROC/HILTON HEAD I LLC
03017610696
    0696     Winter Garden Village   5/31/2007   1/31/2018   Active   COLE MT
WINTER GARDEN FL LLC
03017610697
    0697     Sam Moon   5/21/2007   4/30/2012   Active   SM CENTER WOODLANDS
LTD.
03017610698
    0698     Prime Outlets- Birch Run   9/15/1995   1/31/2013   Active   BIRCH
RUN OUTLETS II LLC
03095420701
    0701     Washington Street   7/27/1984   1/31/2016   Active   25 EAST
WASHINGTON ASSOC., LP
02616310703
    0703     Prime Outlets - Williamsburg   2/2/2004   12/31/2011   Active  
WILLIAMSBURG OUTLETS LLC
02616310705
    0705     Hilton Head Factory Strs. 1, S   7/15/1995   10/31/2010   Active  
RR HILTON HEAD
02616310706
    0706     Prime Outlets - Ellenton   7/15/1995   5/31/2012   Active   GULF
COAST FTY SHOPS LP/WACHOV
02616310707
    0707     Sawgrass Mills Center   7/15/1995   3/31/2017   Active   SAWGRASS
MILLS SHOPPING MALL
02616310708
    0708     Tanger Outlet - Foley   7/15/1995   3/31/2010   Active  
COROC/RIVIERA LLC
02616310709
    0709     Tanger Center - Gonzales   7/15/1995   12/31/2013   Active  
FACTORY FACTORY OUTLET CENTER
02616310710
    0710     Gainesville Factory Shops   7/15/1995   1/31/2009   Month-to-Month
  C U BUSINESS PARNTERS LLC
02616310711
    0711     Prime Outlets - San Marcos   7/15/1995   5/31/2009   Active   SAN
MARCOS FTY STORES @ WACHOV
02616310712
    0712     Lake Elsinore Outlet Center   7/19/1995   2/28/2009   Active  
CASTLE & COOKE LAKE ELSINORE C
02616310713
    0713     Las Vegas Outlet Center   7/19/1995   8/31/2013   Active   E.J.
FINANCIAL ENTERPRISES LLC
02616310714
    0714     Craig Realty Group Hillsboro   7/27/1995   6/30/2009   Active  
CRAIG REALTY GROUP--HILLSBORO
02616310715
    0715     Franklin Mills   11/24/1995   12/31/2009   Active   FRANKLIN MILLS
ASSOCIATES LP
02616310717
    0717     Potomac Mills   4/13/1996   3/31/2013   Active   MALL AT POTOMAC
MILLS LLC
02616310719
    0719     N. Georgia Premium Outlets   5/11/1996   12/31/2012   Active   CPG
PARTNERS L.P.
02616310720
    0720     Edinburgh Premium Outlet   5/23/1996   12/31/2012   Active   CPG
PARTNERS L.P.
02616310721
    0721     Gilroy Premium Outlets   5/24/1996   12/31/2012   Active   GILROY
PREMIUM OUTLETS LLC
02616310722
    0722     Woodbury Commons Prem. Outlets   7/25/1996   12/31/2012   Active  
CPG PARTNERS L.P.
02616310723
    0723     Clinton Crossing Premium Outle   8/16/1996   12/31/2012   Active  
CPG PARTNERS L.P.
02616310724
    0724     Rockvale Square   10/4/1996   1/31/2013   Active   ROCKVALE OUTLETS
02616310725
    0725     The Outlets at Vero Beach   10/12/1996   10/31/2009   Active   VERO
FASHION OUTLETS LLC
02616310726
    0726     Camarillo Premium Outlets   11/7/1996   12/31/2012   Active   CPG
PARTNERS L.P.
02616310727
    0727     Prime Outlet   11/8/1996   11/30/2010   Active   GAFFNEY OUTLETS
LLC
02616310728
    0728     Ontario Mills   11/14/1996   12/31/2012   Active   ONTARIO MILLS LP
02616310729
    0729     Tanger Center - Kensington   11/15/1996   11/30/2011   Active  
TANGER FACTORY OUTLET CENTER
02616310730
    0730     Prime Outlets - Grove City   11/15/1996   11/30/2009   Active  
GROVE CITY FTRY SHOPS LP & WAC
02616310731
    0731     VF Desginer Place   4/5/1997   2/22/2022   Active   VF OUTLET INC.
02616310732
    0732     Waterloo Premium Outlets   4/25/1997   12/31/2012   Active  
WATERLOO PREMIUM OUTLETS LLC
02616310733
    0733     Jackson Outlet Village   4/26/1997   4/30/2009   Active   CPG
PARTNERS L.P.
02616310734
    0734     Prime Outlets   5/3/1997   8/31/2017   Active   ORLANDO OUTLET
OWNER LLC
02616310735
    0735     Lighthouse Place Premium Outle   5/17/1997   12/31/2012   Active  
LIGHTHOUSE PLACE PREMIUM OUTLE
02616310736
    0736     Tanger Center - Riverhead   5/23/1997   6/30/2010   Active   TANGER
FACTORY OUTLET CENTER
02616310736
    0736     Tanger Center - Riverhead   5/23/1997   6/30/2010   Active   TANGER
FACTORY OUTLET CENTER
02616310737
    0737     Tanger Center - Five Oaks   9/22/1997   6/30/2012   Active   TANGER
FACTORY OUTLET CENTER
02616310737
    0737     Tanger Factory Outlet Center   9/22/1997   6/30/2012   Active  
TANGER FACTORY OUTLET CENTER

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
02616310738
    0738     Prime Outlets - Birch Run   10/4/1997   10/31/2009   Active   BIRCH
RUN OUTLETS II LLC
02616310739
    0739     Tanger Center - Commerce   10/10/1997   10/31/2010   Active  
TANGER FACTORY OUTLET CENTER
02616310740
    0740     The Crossings Premium Outlets   10/11/1997   10/31/2011   Active  
CHELSEA POCONO FINANCE, LLC
02616310741
    0741     Folsom Premium Outlets   4/10/1998   12/31/2012   Active   CHELSEA
FINANCING PARTNERSHIP,
02616310742
    0742     Prime Outlets - Lebanon   4/17/1998   4/30/2013   Active   PRIME
OUTLETS @ LEBANON LP/WAC
02616310743
    0743     Wrentham Premium Outlets   5/2/1998   12/31/2012   Active   CPG
PARTNERS L.P.
02616310744
    0744     Prime Outlets - Lee   5/23/1998   6/30/2009   Active   LEE OUTLETS
LLC
02616310745
    0745     St. Augustine Premium Outlets   5/30/1998   5/31/2010   Active  
CPG PARTNERS L.P.
02616310746
    0746     Tanger Center - Blowing Rock   6/3/1998   6/30/2011   Active  
TANGER FACTORY OUTLET CENTER
02616310747
    0747     Prime Outlets - Hagerstown   8/7/1998   1/31/2014   Active   OUTLET
VILLAGE OF HAGERSTOWN L
02616310748
    0748     Leesburg Corner Premium Outlet   10/9/1998   12/31/2012   Active  
CPG PARTNERS L.P.
02616310750
    0750     Liberty Village Premium Outlet   3/9/1996   12/31/2010   Active  
CPG PARTNERS L.P.
02616310751
    0751     Silver Sands Factory Outlet   5/30/1999   5/31/2009   Active  
SILVER SANDS JV PARTNERS II PR
02616310752
    0752     Prime Outlets - Queenstown   7/2/1999   7/31/2013   Active   SECOND
HORIZON GROUP LP
02616310753
    0753     Concord Mills   9/17/1999   9/30/2011   Active   CONCORD MILLS
SHOPPING MALL
02616310754
    0754     Carolina Premium Outlets   10/31/1999   12/31/2012   Active   CPG
FINANCE I, LLC - 6738
02616310755
    0755     Carlsbad Company Stores   12/12/1999   12/31/2011   Active   CPG
CARLSBAD HOLDINGS LLC
02616310756
    0756     The Outlets at Hershey   4/14/2000   4/30/2010   Active   FSH
ASSOCIATES L.P.
02616310757
    0757     Great Lakes Crossing   7/8/2000   6/30/2010   Active   TAUBMAN
AUBURN HILLS ASSOC.
02616310758
    0758     Desert Hills Premium Outlets   8/19/2000   12/31/2012   Active  
CPG PARTNERS L.P.
02616310759
    0759     Arundel Mills   11/17/2000   1/1/2014   Active   ARUNDEL MILLS
SHOPPING CENTER
02616310760
    0760     Tanger Center - Locust Grove   2/15/2003   2/28/2013   Active  
TANGER FACTORY OUTLET CENTER
02616310762
    0762     Allen Premium Outlets   3/21/2003   3/31/2013   Active   CHELSEA
ALLEN DEVELOPMENT, L.P
02616310764
    0764     Tanger Center - Myrtle Beach   5/23/2003   5/31/2013   Active  
T.W.M.B. ASSOCIATES LLC
02616310765
    0765     Discover Mills   7/19/2003   12/31/2010   Active   DISCOVER MILLS
SHOPPING CTR
02616310766
    0766     Northest Enterprise Inc   7/19/2003   1/31/2012   Active  
NORTHEAST ENTERPRISES INC
02616310767
    0767     Prime Outlets - Gulfport   7/9/2003   7/31/2013   Active   PRIME
OUTLETS AT GULFPORT
02616310768
    0768     Jersey Gardens Mall   7/26/2003   7/31/2009   Active   JG ELIZABETH
LLC
02616310770
    0770     Kasper   9/20/2003   9/30/2013   Active   ROXVILLE ASSOCIATES
02616310771
    0771     Prime Outlets- Kenosha   7/9/2003   1/31/2010   Active   PRIME
OUTLETS AT PLEASANT PRAI
02616310795
    0795     Route 146 Millbury   5/7/2004   5/31/2014   Active   ROUTE 146
MILLBURY, LLC
02616310796
    0796     Chicago Premium Outlets   5/19/2004   5/31/2014   Active  
SIMONCHELSEA DEVEL LLC
02616310797
    0797     Horizon Outlet Center   5/6/2004   5/31/2009   Active   PRE/TULARE
LLC
02616310798
    0798     Lake George Plaza   6/28/1997   6/30/2012   Active   LAKE GEORGE
PLAZA LLC, C/O GRE
02616310799
    0799     Lake Buena Vista Factory Store   5/27/2004   5/27/2009   Active  
LAKE BUENA VISTA JOINT VENTURE
02616310800
    0800     Crossville Premium Outlets   11/11/2004   11/30/2009   Active   CPG
FINANCE II, LLC
02616310815
    0815     Secaucus Outlet Center LLC   11/24/2004   11/30/2009   Active  
SECAUCUS OUTLET CENTER LLC
03016310816
    0816     Factory Merchants Branson   12/16/2004   11/30/2009   Active   CPG
PARTNERS L.P.
03016310818
    0818     Philadelphia Premium Outlets   9/10/2007   1/31/2018   Active  
CHELSEA LIMERICK HOLDINGS LLC
03016310819
    0819     Round Rock Premium Outlets   6/1/2006   8/31/2016   Active   CPG
ROUND ROCK L.P.

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03016310820
    0820     Grapevine Mills   11/26/2004   12/31/2009   Active   GRAPEVINE
MILLS SHOPPING CTR
03016310821
    0821     Katy Mills   12/19/2004   5/31/2009   Active   KATY MILLS SHOPPING
MALL
03016310823
    0823     Portchester Shopping Center   2/26/2005   2/28/2015   Active  
AVR-PORTCHESTER LLC
03016310824
    0824     The Maine Outlets   3/4/2005   3/31/2010   Active   CPG KITTERY
HOLDINGS LLC
03016310825
    0825     Tanger Outlet Center   8/4/2006   8/31/2011   Active   TANGER
PROPERTIES LP
03016310826
    0826     Festival Bay   7/29/2006   8/31/2011   Active   BT ORLANDO LIMITED
PARTNERSHIP
03016310827
    0827     Silverthorne Factory Outlet   7/26/1996   11/30/2010   Active  
CRAIG REALTY GROUP SILVERTHORN
03016310828
    0828     Tanger Outlets-The Arches   10/23/2008   10/31/2013   Active   DEER
PARK ENTERPRISE LLC
03016310829
    0829     Rio Grande Outlets   9/18/2006   11/30/2016   Active   CPG MERCEDES
L.P.
03016310830
    0830     Town Center North   5/15/2007   1/31/2018   Active   WOLFORD
DEVELOPMENT INC.
03016310831
    0831     The Outlet Shoppes at El Paso   7/9/2007   10/31/2012   Active   EL
PASO OUTLET CENTER LLC
03016310832
    0832     Houston Premium Outlets   3/27/2008   1/31/2019   Active   HOUSTON
PREMIUM OUTLETS
03016310833
    0833     Tanger Outlets-Pittsburg   8/29/2008   8/31/2013   Active   TANGER
PROPERTIES LP
03016310838
    0838     Miromar Outlets   11/1/2008   5/31/2010   Active   MIROMAR OUTLET
WEST LLC
03016310841
    0841     Jersey Shore Premium Outlets   9/12/2008   1/31/2019   Active  
TINTON FALLS PREMIUM OUTLETS
03068310904
    0904     Tanger Center - Hilton Head   4/5/2005   4/30/2010   Active  
COROC/HILTON HEAD I LLC
03068310907
    0907     Lighthouse Place Premium Outle   7/26/1997   7/31/2011   Active  
LIGHTHOUSE PLACE PREMIUM OUTLE
03068310909
    0909     Wrentham Premium Outlets   10/20/1997   10/31/2017   Active   CPG
PARTNERS L.P.
03068310911
    0911     Edinburgh Premium Outlets   10/19/2005   10/31/2015   Active   CPG
PARTNERS L.P.
03068310915
    0915     Vacaville Premium Outlets   8/10/2005   9/30/2015   Active   CPG
FINANCE II, LLC
03068310917
    0917     Prime Outlets- Hagerstown   9/15/2005   9/30/2010   Active   OUTLET
VILLAGE OF HAGERSTOWN L
03068310918
    0918     Allen Premium Outlets   11/11/2005   11/30/2015   Active   CHELSEA
ALLEN DEVELOPMENT, L.P
02569410920
    0920     Jones New York   5/28/1999   6/30/2009   Active   130 PRINCE
ASSOCIATES LLC
03068310922
    0922     Rockvale Square   5/4/2006   5/30/2011   Active   ROCKVALE OUTLETS
03068320925
    0925     Colonial Pinnacle Turkey Creek   4/12/2006   4/30/2016   Active  
PARKSIDE DRIVE LLC
03017611002
    1002     Sam Moon   6/4/2007   7/31/2012   Active   MOON VENTURES LTD
03017611003
    1003     St. Augustine Premium Outlets   7/21/2008   1/31/2019   Active  
CPG PARTNERS LP
03017611004
    1004     The Outlets at Hershey   8/1/1997   1/31/2013   Active   FSH
ASSOCIATES, L.P.
03017611005
    1005     Chicago Premium Outlets   9/11/2007   1/31/2018   Active  
SIMONCHELSEA DEVEL LLC
03017611006
    1006     Houston Premium Outlets   3/27/2008   1/31/2019   Active   HOUSTON
PREMIUM OUTLETS
03017611008
    1008     Prime Outlets at Pismo Beach   11/16/2007   1/31/2018   Active  
PRIME OUTLETS @ PISMO BEACH LL
03017611011
    1011     Tanger Center - Sanibel   7/31/2004   7/31/2009   Active   TANGER
PROPERTIES LTD
03068421112
    1112     Anne Klein   3/1/2006   11/30/2018   Active   PLAZA MADISON LLC
03068421120
    1120     Mall At Green Hills   9/13/2006   9/30/2016   Active   GREEN HILLS
MALL LLC
03068421121
    1121     Plaza Frontenac   8/26/1994   9/30/2016   Active   PLAZA FRONTENAC
03068421124
    1124     Nine West   7/28/2006   2/29/2028   Active   CARLO FRAIOLI
03068421128
    1128     Copley Place   10/20/2006   1/31/2017   Active   COPLEY PLACE
ASSOCIATES LLC
03047021132
    1132     Somerset Collection M/A Dues   8/15/1996   1/31/2017   Active  
SOMERSET COLLECTION MERCHANTS
03047021132
    1132     Somerset LTD Partnership   8/15/1996   1/31/2017   Active  
FRANKEL/FORBES-COHEN ASSOCIATE
03047021133
    1133     Plaza Frontenac   8/26/1994   9/30/2016   Active   PLAZA FRONTENAC

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03047021134
    1134     Westfield- Century City   8/16/2006   1/31/2017   Active   CENTURY
CITY MALL LLC
03047021135
    1135     Copley Place   10/20/2006   1/31/2017   Active   COPLEY PLACE
ASSOCIATES LLC
03047021136
    1136     San Francisco Shopping Center   9/28/2006   1/31/2017   Active  
SAN FRANCISCO SHOPPING CENTRE
03047021137
    1137     Mall at Green Hills   9/13/2006   9/30/2016   Active   GREEN HILLS
MALL LLC
03047021138
    1138     Carlo Fraioli   7/28/2006   2/29/2028   Active   CARLO FRAIOLI
03047021139
    1139     Jones New York   5/28/1999   6/30/2009   Active   130 PRINCE
ASSOCIATES LLC
03095421202
    1202     Barton Creek Mall   10/20/1984   1/31/2015   Active   0145 BARTON
CREEK -SPG(TX)LP
03092821205
    1205     North Star Mall   3/25/1995   12/31/2013   Active   NS MALL
PROPERTY LP
03092821206
    1206     Fashion Center at Pentagon Cit   2/1/2003   1/31/2013   Active  
1116 FASHION CENTER ASSOC,INC
03092821206
    1206     Fashion Center at Pentagon Cit   7/1/2006   6/30/2009   Active  
FASHION CENTER @ PENTAGON CITY
03092821206
    1206     Fashion Center at Pentagon Cit   7/1/2006   6/30/2009   Active  
FASHION CENTER @ PENTAGON CITY
03092821206
    1206     Fashion Center at Pentagon Cit   11/3/2006   6/30/2009   Active  
FASHION CENTER @ PENTAGON CITY
03092821207
    1207     Embarcadero Center   11/18/1994   1/31/2015   Active   BOSTON
PROPERTIES-EMBARCADERO
03092821208
    1208     San Francisco Center   10/19/1994   6/30/2016   Active   WESTFIELD
EMPORIUM LLC
03092821208
    1208     San Francisco Center   3/1/2007   5/31/2009   Active   SAN
FRANCISCO SHOPPING CTR ASS
03092821213
    1213     Galleria at South Bay   8/16/1995   1/31/2016   Active   SOUTH BAY
CENTER LLC
03092821218
    1218     The Westchester   12/5/1998   6/30/2015   Active   4676 WESTCHESTER
MALL LLC
03092821218
    1218     The Westchester Storage   10/1/2006   1/31/2009   Month-to-Month  
THE WESTCHESTER STORAGE
03092821223
    1223     Bandolino   4/25/1995   12/31/2014   Active   SLG 331 MADISON LLC
03092821225
    1225     Shops at Liberty Place   4/14/2004   4/13/2014   Active   LIBERTY
PLACE RETAIL ASSOC. LP
03092821226
    1226     Stonebriar Center   4/15/2004   1/31/2014   Active   STONEBRIAR
MALL LIMITED PARTNE
03092821227
    1227     The Avenues   5/5/2004   5/31/2014   Active   JACKSONVILLE AVENUES
LP
03092821228
    1228     Newport Centre Mall   12/10/2004   12/31/2014   Active   2810
NEWPORT CENTRE LLC
03092821229
    1229     Memorial City Mall   12/1/2004   1/31/2015   Active   MEMORIAL CITY
MALL
03092821230
    1230     Pembroke Lakes Mall   4/1/2005   6/30/2015   Active   PEMBROKE
LAKES MALL, LTD.
03092821230
    1230     Pembroke Lakes Mall   5/12/2006   6/30/2015   Active   PEMBROKE
PINES SELF STORAGE
03092821231
    1231     The Shops at LaCantera   8/3/2005   9/30/2015   Active   THE SHOPS
AT LA CANTERA
03092821233
    1233     Fair Oaks Mall   1/17/2005   1/31/2015   Active   FAIRFAX COMPANY
OF VIRGINIA LL
03092821234
    1234     Lakeforest Center   1/31/2005   1/31/2015   Active   LAKEFOREST
ASSOCIATES LLC
03092821236
    1236     Westfield - Santa Anita   11/4/2005   1/31/2016   Active  
WESTFIELD SANTA ANITA
03092821237
    1237     Westfield Shoppingtown-CT   3/10/2006   6/30/2016   Active   THE
CONNECTICUT POST LP
03092821238
    1238     National Press Building   1/6/2006   1/31/2016   Active   PRESS
BUILDING LLC
03092821239
    1239     Union Station   2/1/2006   1/31/2016   Active   UNION STATION
INVESTCO LLC
03092821241
    1241     Broward Mall   8/1/2006   8/31/2016   Active   BROWARD MALL
03092821243
    1243     Monmouth Mall   7/14/2006   7/31/2016   Active   EATONTOWN MONMOUTH
MALL LLC
03092821244
    1244     Montgomery Mall   8/28/2006   8/31/2016   Active   7710 MALL AT
MONTGOMERYVILLE L
03092821245
    1245     Freehold Raceway Mall   9/21/2006   1/31/2017   Active   FREE MALL
ASSOCIATES LLC
03092821246
    1246     Irvine Spectrum Center   5/1/2006   7/31/2016   Active   THE IRVINE
COMPANY LLC
03092821247
    1247     Charleston Town Center   6/15/2006   6/30/2016   Active   FOREST
CITY MGMT. INC.
03092821248
    1248     Westshore Plaza   6/2/2006   7/31/2016   Active   GLIMCHER
WESTSHORE LLC

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03092821250
    1250     Lakeline Mall   8/2/2006   8/31/2016   Active   LAKELINE DEVELOPERS
03092821251
    1251     White Flint Mall   4/6/2007   4/30/2017   Active   WHITE FLINT MALL
LLLP
03092821252
    1252     Yorktown Shopping Center   6/5/2006   7/31/2016   Active   YORKTOWN
HOLDINGS L.L.C.
03092821253
    1253     South Hills Village   6/19/2006   7/31/2016   Active   SOUTH HILLS
VILLAGE ASSOC. LP
03092821254
    1254     The Shoppes at N. Brunswick   10/31/2007   10/31/2017   Active  
STANBERY NORTH BRUNSWICK LLC
03092821255
    1255     1329 Wisconsin Ave   12/15/2006   1/31/2017   Active   CW CAPITAL
LLC
03092821256
    1256     Independence Center   6/19/2006   8/31/2016   Active   SPG
INDEPENDENCE CENTER LLC
03092821257
    1257     The Promenade at Dos Lagos   10/27/2006   10/31/2016   Active   DOS
LAGOS LIFESTYLE CENTER LLC
03092821258
    1258     Coolsprings Galleria   10/13/2006   1/31/2017   Active   THE
GALLERIA ASSOCIATES LP
03092821259
    1259     Roosevelt Feild Mall   10/26/2006   10/31/2016   Active   4836
ROOSEVELT FIELD MALL
03092821260
    1260     Paramus Park   9/29/2006   1/31/2017   Active   PARAMUS PARK
SHOPPING CENTER
03092821261
    1261     Friendly Center   1/26/2007   3/31/2017   Active   CBL-TRS JOINT
VENTURE LLC
03092821263
    1263     Regency Mall   10/6/2006   1/31/2017   Active   RACINE JOINT
VENTURE II LLC
03092821264
    1264     Crystal Mall   10/14/2006   1/31/2017   Active   CRYSTAL MALL LLC
03092821265
    1265     South Plains Mall   9/14/2006   1/31/2017   Active   MACERICH
LUBBOCK LIMITED PARTN
03092821266
    1266     Chesterfield Town Center   9/18/2006   1/31/2017   Active  
MACERICH PARTNERSHIP LP
03092821268
    1268     Penn Square   4/16/2007   1/31/2017   Active   7603 PENN SQUARE
MALL
03092821269
    1269     Mall Del Norte Shopping Center   9/14/2006   1/31/2017   Active  
MALL DEL NORTE LLC
03092821270
    1270     Coral Square Mall   12/13/2006   1/31/2017   Active   CORAL CS LTD
ASSOCIATES
03092821271
    1271     Westfield South Shore   2/1/2007   1/31/2017   Active   WESTLAND
SOUTHSHORE MALL LP
03092821272
    1272     Tyrone Square Mall   10/24/2006   1/31/2017   Active   9690 TYRONE
SQUARE
03092821273
    1273     Treasure Coast Square   10/12/2006   1/31/2017   Active  
9896-TREASURE COAST-JCP ASSOCI
03092821274
    1274     Post Oak Mall   9/19/2006   1/31/2017   Active   POM-COLLEGE
STATION LLC
03092821275
    1275     Columbia Mall   3/26/2007   1/31/2017   Active   COLUMBIA MALL
03092821277
    1277     Genesee Valley Center   11/20/2006   11/30/2016   Active   GENESSE
VALLEY PARTNERS L.P.
03092821278
    1278     Menlo Park Mall   9/8/2006   1/31/2018   Active   SHOPPING CENTER
ASSOCIATES
03092821279
    1279     College Mall   10/4/2006   10/31/2016   Active   0540 SIMON
PROPERTY GROUP LP
03092821280
    1280     Exton Mall   2/13/2007   1/31/2018   Active   PR EXTON LP
03092821283
    1283     The Falls   10/3/1996   1/31/2027   Active   FALLS SHOPPING CENTER
ASSOCIAT
03092821284
    1284     Oak Court   6/30/1995   1/31/2017   Active   4668 SHOPPING CENTER
ASSOC
03092821285
    1285     Mall of Louisiana   10/29/1997   1/31/2017   Active   GGP MALL OF
LOUISIANA LP
03092821288
    1288     2251 Broadway   6/1/2007   12/31/2016   Active   2255 HOLDING CO.
03092821290
    1290     Flordia Mall   5/10/2007   1/31/2018   Active   8544 FLORIDA MALL
ASSOC LTD
03092821292
    1292     Lakeside Mall   6/3/1999   6/30/2009   Active   CAUSEWAY ASSOCIATES
03093111511
    1511     Johnson Premium Outlets   5/16/1998   12/31/2012   Active   CPG
PARTNERS L.P.
03093111517
    1517     Eagle Leasing Co.   9/6/2005   2/22/2022   Active   EAGLE LEASING
CO.
03093111517
    1517     Wrentham Premium Outlets   10/15/1997   10/31/2017   Active   CPG
PARTNERS L.P.
03093111522
    1522     Tanger Center - San Marcos   1/23/1998   1/31/2013   Active  
TANGER PROPERTIES LTD PTSHP
03093111532
    1532     Prime Outlets Jeffersonville   4/30/1998   1/31/2014   Active  
OHIO FTY SHOPS PTNSH/WACHOVIA
03093111533
    1533     Miromar Outlets   10/31/1998   10/31/2013   Active   MIROMAR OUTLET
WEST LLC

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03093111536
    1536     Franklin Mills   6/6/1998   12/31/2009   Active   FRANKLIN MILLS
ASSOCIATES LP
03093111543
    1543     Tanger Factory Outlet Center   2/1/1999   1/31/2009   Active  
COROC/RIVIERA LLC
03093111545
    1545     Factory Stores at Lincoln City   6/10/1999   5/31/2009   Active  
COROC/LINCOLN CITY LLC
03093111602
    1602     Tanger Center - Myrtle Beach   6/29/2002   6/30/2012   Active  
TWMB ASSOCIATES, LLC.
03093111603
    1603     Horizon Outlet Center   4/19/2002   4/30/2012   Active  
PRE/LAUGHLIN (NV) LLC
03093111604
    1604     Chicago Premium Outlets   5/19/2004   5/31/2014   Active  
SIMONCHELSEA DEVEL LLC
03093111609
    1609     Jersey Gardens Mall   8/7/2003   8/31/2013   Active   JG ELIZABETH
LLC
03093111613
    1613     Gettysburg Village Factory Sto   10/1/2000   10/31/2009   Active  
GETTYSBURG OUTLET CENTER LP
03093111616
    1616     The Mall at the Source   9/12/2004   9/30/2014   Active   3635 W &
S ASSOCIATES L.P.
03093111618
    1618     Clinton Premium Outlets   10/18/2003   10/31/2013   Active   CPG
PARTNERS L.P.
03093111619
    1619     Tanger Center - Locust Grove   10/20/2004   10/31/2009   Active  
TANGER PROPERTIES LTD PARTNERS
03093111621
    1621     Great Lakes Crossing   11/19/2004   1/31/2014   Active   TAUBMAN
AUBURN HILLS ASSOC.
03093111623
    1623     CPG Tinton Falls Urban Renewal   9/12/2008   1/31/2019   Active  
TINTON FALLS PREMIUM OUTLETS
03093111624
    1624     Philadelphia Premium Outlets   9/10/2007   1/31/2018   Active  
CHELSEA LIMERICK HOLDINGS LLC
03093111625
    1625     Round Rock Premium Outlets   6/1/2006   8/31/2016   Active   CPG
ROUND ROCK L.P.
03093111626
    1626     Lake Buena Vista Factory Store   4/16/2005   4/30/2010   Active  
LAKE BUENA VISTA
03093111627
    1627     Sands Shopping Center   5/27/2005   5/30/2010   Active   G & L
BUILDING CORP.
03093111628
    1628     Prime Outets at Hagerstown   6/29/2005   6/30/2010   Active  
OUTLET VILLAGE OF HAGERSTOWN L
03093111629
    1629     Tanger Outlet Center   8/4/2006   8/31/2011   Active   TANGER
PROPERTIES LP
03093111630
    1630     Rio Grande Outlets   9/7/2006   11/30/2016   Active   CPG MERCEDES
L.P.
03093111631
    1631     Louisiana Boardwalk   5/12/2005   5/31/2010   Active   LOUISIANA
RIVERWALK LLC
03093111632
    1632     Seattle Premium Outlets   5/5/2005   5/31/2015   Active   CPG
PARTNERS L.P.
03093111633
    1633     Concord Mills   11/6/2005   11/30/2015   Active   CONCORD MILLS
SHOPPING MALL
03093111635
    1635     Tanger - Wisconsin Dell   7/28/2006   7/31/2011   Active   TANGER
WISCONSIN DELLS, LLC
03093111637
    1637     Desert Hills Premium Outlets   9/16/1995   11/30/2012   Active  
CPG PARTNERS L.P.
03093111638
    1638     Fashion Outlets of Las Vegas   3/27/2006   1/31/2012   Active  
FASHION OUTLET OF LAS VEGAS LL
03093111639
    1639     Tanger Outlets-The Arches   10/23/2008   10/31/2013   Active   DEER
PARK ENTERPRISE LLC
03093111640
    1640     The Outlet Shoppes at El Paso   7/1/2007   1/31/2013   Active   EL
PASO OUTLET CENTER LLC
03093111641
    1641     Las Vegas Outlet Center   3/1/2007   1/31/2018   Active   CHELSEA
LAS VEGAS HOLDINGS LLC
03093111642
    1642     Winter Garden Village   7/16/2007   1/31/2018   Active   COLE MT
WINTER GARDEN FL LLC
03093111643
    1643     Coral Ridge Mall   3/19/2007   1/31/2013   Active   GUMBERG ASSEST
MANAGEMENT CORP
03093111645
    1645     Prime Outlets Pleasant Prairie   6/6/2007   6/30/2017   Active  
PRIME OUTLETS AT PLEASANT PRAI
03093111646
    1646     The Walk   6/15/2007   6/30/2017   Active   ATLANTIC CITY
ASSOCIATES NUMBE
03093111649
    1649     Tanger Outlets-Pittsburg   8/29/2008   8/31/2013   Active   TANGER
PROPERTIES LP
03093111650
    1650     Tanger Outlets - Gonzales   6/30/2007   8/31/2012   Active   TANGER
PROPERTIES LP
03093111653
    1653     Houston Premium Outlets   3/27/2008   1/31/2019   Active   HOUSTON
PREMIUM OUTLETS
03093111655
    1655     Hampshire Self Storage   10/19/2007   10/31/2009   Active  
HAMPSHIRE SELF STORAGE - CENTR
03093111655
    1655     Hampshire Self Storage   10/19/2007   10/31/2009   Active  
HAMPSHIRE SELF STORAGE - CENTR
03093111656
    1656     Tanger Outlets - Sevierville   6/30/2007   9/30/2012   Active  
TANGER PROPERTIES LP
03095421901
    1901     Copley Place   2/1/1995   7/31/2009   Active   7611-COPLEY PLACE
ASSOCIATES,

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095422011
    2011     Court at King Of Prussia   2/23/1985   1/31/2009   Month-to-Month  
K O P
03095422012
    2012     Woodland Hills Mall   7/19/1985   1/31/2014   Active   WOODLAND
HILL MALL LLC
03095422015
    2015     Quail Springs Mall   2/1/2004   1/31/2011   Active   DAYJAY
ASSOCIATES
03095422017
    2017     The Esplanade   10/9/1985   2/28/2018   Active   THE ESPLANADE
03095422018
    2018     Montebello Town Center   9/20/1985   1/31/2016   Active  
MONTEBELLO TOWN
03095422027
    2027     Rosedale Center   9/7/1985   1/31/2011   Active   ROSEDALE CENTER
03095422029
    2029     Horton Plaza   8/9/1985   6/30/2015   Active   HORTON PLAZA LLC
03095422030
    2030     North Park Center   8/31/1985   4/20/2016   Active   NORTHPARK
PARTNERS LP
03095422031
    2031     Oglethorpe Mall   8/17/2006   7/31/2016   Active   GGP IVANHOE II
INC.
03095422032
    2032     Cumberland Mall   11/1/1985   12/31/2014   Active   CUMBERLAND MALL
03095422034
    2034     North Star Mall   11/2/1985   2/28/2015   Active   NS MALL PROPERTY
LP
03095422101
    2101     Danbury Fair Mall   10/28/1986   12/31/2014   Active   DANBURY FAIR
MALL LLC
03095422101
    2101     Danbury Fair Mall   10/28/1986   12/31/2014   Active   DANBURY FAIR
MALL LLC
03095422103
    2103     Riverchase Galleria   2/19/1986   1/31/2017   Active   HOOVER MALL
LIMITED, L.P.
03095422104
    2104     Vernon Hills   3/5/1986   6/30/2017   Active   HAWTHORN LP
03095422105
    2105     St. Louis Galleria   4/29/1986   8/31/2014   Active   SAINT LOUIS
GALLERIA LLC
03095422106
    2106     Florida Mall S/C   3/12/1986   7/31/2010   Active   8544 FLORIDA
MALL ASSOC. LTD
03095422107
    2107     Cobb Center   2/26/1986   4/30/2009   Active   TOWN CENTER AT COBB
LLC
03095422109
    2109     Ross Park Mall   8/15/1986   1/31/2017   Active   3107 PENN ROSS
JOINT VENTURE
03095422109
    2109     Ross Park Mall   10/29/2008   12/31/2008   Active   ROSS PARK MALL
MGMT OFFICE
03095422110
    2110     Valley Fair   10/15/1986   1/31/2013   Active   VALLEY FAIR MALL
03095422117
    2117     Owings Mill Town Center   7/30/1986   1/31/2009   Month-to-Month  
OWINGS MILLS LP
03095422120
    2120     Monroeville Mall   9/27/1986   4/30/2011   Active   CBL/MONROEVILLE
LP
03095422121
    2121     River Oaks Center   11/25/1986   2/28/2014   Active   4671 FOX
VALLEY RIVER OAKS PRT
03095422124
    2124     Lenox Square   11/1/1990   1/31/2017   Active   4827 THE RETAIL
TRUST
03095422124
    2124     Lenox Square   9/1/2008   8/31/2009   Active   THE RETAIL PROPERTY
TRUST
03095422125
    2125     Old Orchard Shopping Center   11/26/1986   1/31/2017   Active   OLD
ORCHARD URBAN LP
03095422128
    2128     Aventura Mall   8/8/1986   6/30/2014   Active   AVENTURA MALL
VENTURE
03095422129
    2129     Town Center at Boca Raton   10/29/1986   1/31/2018   Active   4839
TOWN CNTR @ BOCA RATON -
03095422129
    2129     Town Center at Boca Raton   10/29/1986   1/31/2018   Active   4839
TOWN CNTR @ BOCA RATON -
03095422129
    2129     Town Cntr at Boca Raton   3/1/2008   2/28/2009   Active   TOWN
CENTER AT BOCA RATON
03095422129
    2129     Town Center at Boca Raton   10/29/1986   1/31/2018   Active   4839
TOWN CNTR @ BOCA RATON -
03095412211
    2211     Prime Outlets - Kenosha   11/23/1994   11/30/2009   Active   PRIME
OUTLETS AT PLEASANT PRAI
03095412500
    2500     Franklin Mills   11/10/1989   12/31/2009   Active   FRANKLIN MILLS
SHOPPING MALL
03095412502
    2502     U-Haul International   10/5/2007   12/31/2009   Active   U-HAUL
INTERNATIONAL
03095412502
    2502     U-Haul International   8/1/2008   12/31/2009   Active   U-HAUL
INTERNATIONAL
03095412502
    2502     Sawgrass Mills Center   10/4/1990   10/31/2010   Active   SAWGRASS
MILLS SHOPPING MALL
03095412502
    2502     U-Haul International   10/1/2007   1/31/2009   Month-to-Month  
U-HAUL INTERNATIONAL
03095412502
    2502     U-Haul International   10/1/2007   1/31/2009   Month-to-Month  
U-HAUL INTERNATIONAL
03095412502
    2502     U-Haul International   10/1/2007   1/31/2009   Month-to-Month  
U-HAUL INTERNATIONAL

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095412503
    2503     Potomac Mills   11/10/1990   11/9/2010   Active   MALL AT POTOMAC
MILLS LLC
03095412503
    2503     Potomac Mills   4/1/1998   11/9/2010   Active   PUBLIC STORAGE
03095412505
    2505     Hampshire Self-Storage   11/15/2005   5/31/2015   Active  
HAMPSHIRE SELF STORAGE - CENTR
03095412505
    2505     Woodbury Commons Premium Outle   5/1/1993   5/31/2015   Active  
CPG PARTNERS L.P.
03095412506
    2506     Gurnee Mills   8/8/1991   8/31/2009   Active   GURNEE MILLS
SHOPPING CTR
03095412507
    2507     Prime Outlets - San Marcos   5/3/2004   5/31/2014   Active   SAN
MARCOS FTY STORES @ WACHOV
03095412509
    2509     Gilroy Premium Outlets   8/24/1991   1/31/2017   Active   GILROY
PREMIUM OUTLETS LLC
03095412509
    2509     Gilroy Premium Outlets   8/24/1991   1/31/2017   Active   GILROY
PREMIUM OUTLETS LLC
03095412510
    2510     Conroe Outlet Center   2/21/1992   2/28/2010   Active   CRAIG
REALTY GROUP - CONROE LP
03095412511
    2511     Craig Realty Group-Hillsboro   2/13/1992   6/30/2010   Active  
CRAIG REALTY GROUP-HILLSBORO
03095412512
    2512     Bellport Outlet Center   6/7/1992   1/31/2009   Month-to-Month  
ALROSE BELLPORT LLC
03095412515
    2515     Tanger Outlet - Rehoboth Beach   5/22/1991   1/31/2011   Active  
COROC/REHOBOTH I LLC
03095412516
    2516     Folsom Premium Outlets   3/18/1992   5/31/2014   Active   CHELSEA
FINANCING PARTNERSHIP,
03095412517
    2517     Prime Outlets - Niagara Falls   10/26/1995   6/30/2017   Active  
FASHION OUTLET OF NIAGARA FALL
03095412520
    2520     Vacaville Premium Outlets   8/20/1991   8/31/2016   Active   CPG
FINANCE II, LLC
03095412522
    2522     Silverthorne Factory Stores   12/9/1993   1/31/2009  
Month-to-Month   CRAIG REALTY GROUP SILVERTHORN
03095412523
    2523     Prime Outlets - Birch Run   5/1/1992   1/31/2013   Active   BIRCH
RUN OUTLETS II LLC
03095412526
    2526     Castle Rock Factory Shops   11/20/1992   1/31/2009   Month-to-Month
  CRAIG REALTY GROUP CASTLE ROCK
03095412530
    2530     Highridge Plaza   1/23/1998   1/31/2013   Active   NESHER LLP
03095412533
    2533     Burlington Manufacturer’s Outl   11/6/1992   1/31/2011   Active  
BURLINGTON OUTLET VILLAGE
03095412534
    2534     Las Vegas Outlet Center   2/13/1998   2/28/2013   Active   E.J.
FINANCIAL ENTERPRISES, LL
03095412536
    2536     Lighthouse Place Premium Outlt   7/26/1997   7/31/2011   Active  
LIGHTHOUSE PLACE PREMIUM OUTLE
03095412538
    2538     Warrenton Outlet Center   10/14/1993   1/31/2009   Month-to-Month  
PPRE/WARRENTON LLC
03095412539
    2539     Prime Outlet Jeffersonville   4/8/1993   1/31/2014   Active   OHIO
FTY SHOPS PTNSH/WACHOVIA
03095412540
    2540     U-Lock-IT of Pocono   6/28/2002   1/31/2009   Month-to-Month  
U-LOCK-IT OF POCONO
03095412541
    2541     French Mountain Commons   5/9/1992   1/31/2012   Active   L & M
INVESTMENT ASSOCIATES
03095412542
    2542     Plainview Shopping   5/22/1992   1/31/2012   Active  
TREECO/CENTERS LP
03095412543
    2543     Nine West Outlet   9/16/1992   7/31/2012   Active   U22 ASSOCIATES
LLC C/O VANICK
03095412545
    2545     City Place   7/31/1992   5/31/2009   Active   CITY PLACE LP
03095412548
    2548     Osage Beach Premium Outlets   2/26/1993   1/31/2009  
Month-to-Month   CPG PARTNERS L.P.
03095412549
    2549     Desert Hills Premium Outlets   5/1/1995   1/31/2010   Active   CPG
PARTNERS L.P.
03095412551
    2551     Tanger Outlet - Foley   4/10/1993   1/31/2009   Active  
COROC/RIVIERA LLC
03095412554
    2554     Tanger Center - Lancaster   4/8/1993   4/30/2018   Active   TANGER
PROPERTIES LTD PTSHP
03095412555
    2555     Bradley Shopping Center   9/18/1992   7/31/2012   Active   ACKLINIS
YONKERS REALTY LLC
03095412557
    2557     Camarillo Premium Outlets   3/1/1995   3/31/2015   Active   CPG
PARTNERS L.P.
03095412557
    2557     Camarillo Premium Outlets   8/1/2006   3/31/2015   Active   WELLS
CARGO
03095412558
    2558     Santa Fe Factory Stores   11/19/1993   5/31/2010   Active   FASHION
OUTLETS OF SANTA FE LL
03095412560
    2560     Nine West   5/20/1993   1/31/2014   Active   ACADIA CLARK-DIVERSEY
LLC
03095412561
    2561     Paterson-Hamburg Turnpike   3/31/1993   2/28/2013   Active   WAYNE
PSC, LLC
03095412562
    2562     Tanger Center - Riverhead   7/14/1994   1/31/2010   Active   TANGER
PROPERTIES LTD PTSHP

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095412563
    2563     Tanger Center - Gonzales   8/27/1993   1/31/2009   Active   TANGER
PROPERTIES LP
03095412564
    2564     1419 Kings Highway   3/31/1994   1/31/2009   Active   IRVING
GOLDMAN
03095412564
    2564     Nine West   3/31/1994   1/31/2009   Month-to-Month   AUG FAMILY
KINGS HIGHWAY INVES
03095412566
    2566     Petaluma Village Premium Outle   11/19/1994   1/31/2015   Active  
CPG PARTNERS L.P.
03095412567
    2567     Marina Square   9/23/1993   1/31/2014   Active   MARINA SQUARE
SHOPPING CTR
03095412569
    2569     Prime Outlets - Grove City   8/19/1994   1/31/2010   Active   GROVE
CITY FTRY SHOPS LP & WAC
03095412573
    2573     Tanger Outlet Center   7/15/1994   1/31/2010   Active   COROC/LAKES
REGION LLC
03095412574
    2574     Kohl’s Shopping Center   11/24/1993   1/31/2014   Active  
AVR-PORTCHESTER LLC
03095412577
    2577     Tanger Center - Nags Head   10/22/1993   1/31/2009   Active  
TANGER PROPERTIES LP
03095412578
    2578     Vero Fashion Outlets, LLC   10/24/1994   1/31/2010   Active   VERO
FASHION OUTLETS LLC
03095412582
    2582     Georgetown Shopping Center   6/30/1994   5/31/2009   Active  
ASTORIA HOLDING CORP.
03095412583
    2583     The Sands Shopping Center   3/30/1994   3/31/2009   Active   G & L
BUILDING CORP.
03095412584
    2584     Penn’s Purchase Factory Outlet   5/26/1995   1/31/2011   Active  
PENN’S PURCHASE FACTORY OUTLET
03095412586
    2586     San Ysidro Village   4/8/1994   2/28/2009   Active   FOUNTAIN
SQUARE SHOPPING CENTE
03095412590
    2590     Prime Outlets - Florida City   9/23/1994   1/31/2012   Active  
FLORIDA KEYS FTY SHOPS LP @ WA
03095412591
    2591     Outlets at Anthem   9/15/1995   5/31/2009   Active   CRAIG REALTY
GROUP ANTHEM LP
03095412593
    2593     The Outlets at Hershey   11/11/1994   11/30/2009   Active   FSH
ASSOCIATES LP
03095412594
    2594     Tanger Outlet Center - Myrtle   9/15/1995   12/31/2010   Active  
COROC/MYRTLE BEACH LLC
03095412596
    2596     Hilton Head Factory Stores   6/30/1994   1/31/2010   Active  
COROC/HILTON HEAD I LLC
03095412599
    2599     Tanger Center - Locust Grove   10/26/1994   12/31/2013   Active  
TANGER PROPERTIES LP
03095412605
    2605     Tanger Center - Kensington   11/15/1996   11/30/2011   Active  
TANGER PROPERTIES LP
03095412607
    2607     Napa Premium Outlets   3/19/1995   3/31/2010   Active   CHELSEA
FINANCING PARTNERSHIP,
03095412609
    2609     Orlando Design Center   11/5/1994   1/31/2015   Active   ORLANDO
DESIGN CENTER LLC
03095412610
    2610     Silver Sands Factory Outlet   3/17/1995   3/31/2015   Active  
SILVER SANDS JOINT VENTURE PAR
03095412613
    2613     Prime Outlets - Pismo Beach   12/22/1994   4/30/2011   Active  
PRIME OUTLETS @ PISMO BEACH LL
03095412615
    2615     Waterloo Premium Outlets   3/31/1995   3/31/2010   Active  
WATERLOO PREMIUM OUTLETS LLC
03095412618
    2618     The Great Mall   11/25/1994   11/24/2009   Active   THE GREAT MALL
AT MILPITAS
03095412619
    2619     Westbrook Factory   11/4/1995   1/31/2011   Active  
COROC/WESTBROOK I
03095412621
    2621     Berkshire Outlet Village   5/8/1997   5/31/2012   Active   LEE
OUTLETS LLC
03095412622
    2622     Prime Outlets - Huntley   11/4/1995   3/31/2010   Active   HUNTLEY
FACTORY SHOPS, LTD
03095412623
    2623     Tanger Center - Commerce   12/8/1995   1/31/2010   Active   TANGER
PROPERTIES LTD PTSHP
03095412625
    2625     Nine West   6/30/1995   6/30/2010   Active   FREEPORT GROUP LLC
03095412626
    2626     Public Storage Properties   6/1/1997   1/31/2011   Active   PUBLIC
STORAGE PROPERTIES
03095412626
    2626     Public Storage Properties   5/5/2004   1/31/2011   Active   PUBLIC
STORAGE PROPERTIES
03095412626
    2626     Public Storage Properties   3/19/2008   12/31/2009   Active  
PUBLIC STORAGE PROPERTIES
03095412626
    2626     Waikele Premium Outlets   6/17/1995   1/31/2011   Active   CPG
PARTNERS L.P.
03095412628
    2628     Ontario Mills   11/14/1996   7/31/2011   Active   ONTARIO MILLS LP
03095412629
    2629     Tanger Center - Five Oaks   4/27/1996   4/30/2011   Active   TANGER
PROPERTIES LP
03095412631
    2631     Focus Properties   8/3/1995   1/31/2009   Active   FOCUS PROPERTIES
INC
03095412633
    2633     Bayridge   2/23/1996   10/5/2010   Active   CENTURY REALTY INC

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095412636
    2636     Tanger Outlet - Park City   1/31/1997   1/31/2013   Active  
COROC/PARK CITY LLC
03095412643
    2643     Jackson Outlet Village   4/19/1997   4/30/2012   Active   CPG
PARTNERS L.P.
03095412650
    2650     Lake Buena Vista Factory Store   8/1/1996   7/31/2011   Active  
LAKE BUENA VISTA JOINT VENTURE
03095412651
    2651     N. Georgia Premium Outlets   5/10/1996   5/31/2011   Active   CPG
PARTNERS L.P.
03095412652
    2652     Prime Outlet   10/18/1996   1/31/2012   Active   GAFFNEY OUTLETS
LLC
03095412654
    2654     Prime Outlets - Hagerstown   8/7/1998   1/31/2014   Active   OUTLET
VILLAGE OF HAGERSTOWN L
03095412658
    2658     Hamden Mart   7/23/1996   7/31/2011   Active   MILTON COOPER
SPECIAL INC.
03095412659
    2659     Jacksonville Landing   6/1/1990   5/31/2010   Active   JACKSONVILLE
LANDING INVESTMEN
03095412661
    2661     St. Augustine Premium Outlets   3/1/1991   2/28/2014   Active   CPG
PARTNERS L.P.
03095412664
    2664     Grapevine Mills   10/30/1997   1/31/2018   Active   GRAPEVINE MILLS
SHOPPING CTR
03095412666
    2666     Arizona Mills   11/20/1997   11/30/2012   Active   ARIZONA MILLS
LLC
03095412669
    2669     Nine West Outlet   11/20/1997   10/31/2012   Active   KUTIK REALTY
03095412671
    2671     Edinburgh Premium Outlet   8/22/1997   1/31/2015   Active   CPG
PARTNERS L.P.
03095412672
    2672     Carlsbad Company Stores   11/13/1997   1/31/2017   Active   CPG
CARLSBAD HOLDINGS LLC
03095412672
    2672     U-Haul International   1/4/2007   1/31/2009   Month-to-Month  
U-HAUL INTERNATIONAL
03095412673
    2673     Fashion Outlets Of Las Vegas   7/15/1998   7/31/2015   Active  
FASHION OUTLET OF LAS VEGAS
03095412676
    2676     Guam Premier Outlets   10/29/1997   10/31/2010   Active   GPO
DELAWARE LLC
03095412679
    2679     Viejas Outlet Center   5/22/1998   12/31/2011   Active   VIEJAS
OUTLET CENTER
03095412681
    2681     Eagle Leasing Co.   9/6/2005   2/22/2022   Active   EAGLE LEASING
CO.
03095412681
    2681     Wrentham Premium Outlets   10/15/1997   10/31/2017   Active   CPG
PARTNERS L.P.
03095412683
    2683     Nine West   3/28/1998   1/31/2013   Active   KIRBY ASSOCIATES, INC.
03095412688
    2688     Prime Outlets - Ellenton   11/26/1997   1/31/2013   Active   GULF
COAST FTY SHOPS LP/WACHOV
03095412691
    2691     Great Lakes Crossing   11/11/1998   1/31/2009   Active   TAUBMAN
AUBURN HILLS ASSOCIATE
03095412694
    2694     Leesburg Corner Premium Outlet   11/6/1998   1/31/2009  
Month-to-Month   CPG PARTNERS L.P.
03095412697
    2697     Nine West Outlet   4/23/1999   1/31/2014   Active   MICHAEL
KONTALONIS
03095412699
    2699     Jersey Gardens Mall   10/21/1999   1/31/2019   Active   JG
ELIZABETH LLC
03095412701
    2701     Liberty Village Premium Outlet   6/22/1999   9/30/2014   Active  
CPG PARTNERS L.P.
03095412702
    2702     Arundel Mills   11/17/2000   12/31/2012   Active   ARUNDEL MILLS
SHOPPING CTR
03095412703
    2703     Matawan Outlets   6/29/1996   6/30/2011   Active   SEEMAN BROTHERS
PARTNERSHIP
03095412704
    2704     American Tin Cannery   3/26/1988   12/31/2009   Active   FOURSOME
DVLPMT CO.-AMERICAN T
03095412705
    2705     Clinton Crossing   8/16/1996   8/31/2011   Active   CPG PARTNERS
L.P.
03095412707
    2707     Oak Creek Factory Outlets   8/20/1990   1/31/2012   Active  
OAKCREEK LTD LLC
03095412709
    2709     Prime Outlets - Lebanon   4/17/1998   1/31/2012   Active   PRIME
OUTLETS @ LEBANON LP/WAC
03095412711
    2711     The Mall at the Source   9/5/1997   1/31/2013   Active   3635 W & S
ASSOCIATES LP
03095412712
    2712     Citadel Outlet   11/13/1990   11/30/2010   Active   CRAIG REALTY
GROUP CITADEL LLC
03095412715
    2715     Tanger Center - Barstow   4/11/2001   4/30/2011   Active   TANGER
PROPERTIES LTD
03095412716
    2716     Opry Mills   8/1/2001   2/22/2022   Active   OPRY MILLS LLC
03095412717
    2717     Concord Mills   6/27/2001   8/31/2012   Active   CONCORD MILLS
SHOPPING MALL
03095412719
    2719     Discover Mills   11/1/2001   1/31/2009   Month-to-Month   SUGARLOAF
MILLS LP
03095412720
    2720     Allen Premium Outlets   11/3/2001   11/30/2011   Active   CHELSEA
ALLEN DEVELOPMENT, L.P

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095412722
    2722     Katy Mills   12/19/2001   12/31/2011   Active   KATY MILLS SHOPPING
MALL
03095412723
    2723     Tanger Center - Myrtle Beach   5/28/2003   5/31/2013   Active  
TWMB ASSOCIATES, LLC.
03095412724
    2724     Chicago Premium Outlets   5/19/2004   5/31/2014   Active  
SIMONCHELSEA DEVEL LLC
03095412726
    2726     WaterMark Place   6/28/2002   1/31/2009   Month-to-Month  
WATERMARK PLACE
03095412727
    2727     Colorado Mills   11/14/2002   1/31/2009   Month-to-Month   COLORADO
MILLS MALL LP
03095412729
    2729     Horizon Outlet Center   8/7/2003   8/31/2013   Active   PRE/TULARE
LLC
03095412730
    2730     St. Louis Mills   11/13/2003   1/31/2009   Month-to-Month   ST.
LOUIS MILLS LP
03095412731
    2731     Tanger Center - Blowing Rock   7/6/2003   7/31/2013   Active  
TANGER PROPERTIES LP
03095412732
    2732     Harlem USA   11/28/2003   11/30/2013   Active   HUSA MANAGEMENT
CO., LLC
03095412736
    2736     Aurora Farms Premium Outlets   1/1/2004   12/31/2014   Active   CPG
PARTNERS L.P.
03095412737
    2737     Seattle Premium Outlets   5/5/2005   5/31/2015   Active   CPG
PARTNERS L.P.
03095412738
    2738     Nine West Outlet   4/28/2004   4/4/2009   Active   BAWABEH BROTHERS
NO 2 LLC
03095412739
    2739     Louisiana Boardwalk   5/12/2005   5/31/2010   Active   LOUISIANA
RIVERWALK LLC
03095412740
    2740     Prime Outlets - Burlington   7/3/2004   7/31/2011   Active   THE
OUTLET SHOPPES AT BURLINGT
03095412742
    2742     Dolphin Mall   3/1/2008   1/31/2014   Active   TAUBMAN-DOLPHIN MALL
ASSOC LP
03095412743
    2743     Designers Outlet Gallery   11/26/2004   11/30/2009   Active  
SECAUCUS OUTLET CENTER LLC
03095412744
    2744     Woodburn Company Stores   7/24/1999   7/31/2014   Active   CRAIG
REALTY GROUP-WOODBURN LL
03095412745
    2745     Albertville Premium Outlets   10/10/2004   12/31/2009   Active  
CPG PARTNERS L.P.
03095412746
    2746     CPG Tinton Falls Urban Renewal   9/12/2008   1/31/2019   Active  
TINTON FALLS PREMIUM OUTLETS
03095412747
    2747     Philadelphia Premium Outlets   9/10/2007   1/31/2018   Active  
CHELSEA LIMERICK HOLDINGS LLC
03095412748
    2748     Round Rock Premium Outlets   6/1/2006   8/31/2016   Active   CPG
ROUND ROCK L.P.
03095412749
    2749     Tanger Center - Sanibel   11/23/2004   11/30/2009   Active   TANGER
PROPERTIES LLP
03095412750
    2750     Atlantic City Associates   4/15/2005   6/30/2010   Active  
ATLANTIC CITY ASSOCIATES LLC
03095412751
    2751     Nine West Outlet   12/22/2004   12/31/2009   Active   FULLIN
BROTHERS LAND COMPANY
03095412753
    2753     Nine West Outlet   11/5/2004   10/31/2009   Active   NEW POST
PROPERTIES LLC
03095412756
    2756     Boulevard at the Capital Ctr   1/26/2005   3/31/2010   Active  
INLAND US MANAGEMENT LLC
03095412757
    2757     Sam Moon Shopping Center   3/23/2005   6/30/2009   Active   MOON
VENTURES LTD
03095412758
    2758     Ridgeway Shopping Center   4/1/2005   3/31/2010   Active   UB
STAMFORD
03095412759
    2759     Orlando Premium Outlets   5/4/2005   5/31/2015   Active   CHELSEA
ORLANDO DEVELOPMENT, L
03095412759
    2759     U-Haul International   10/25/2005   5/31/2015   Active   U-HAUL
INTERNATIONAL
03095412759
    2759     U-Haul International   10/6/2006   2/22/2022   Active   U-HAUL
INTERNATIONAL
03095412759
    2759     U-Haul International   9/4/2007   9/30/2009   Active   U-HAUL
INTERNATIONAL
03095412759
    2759     U-Haul International   10/5/2007   12/31/2009   Active   U-HAUL
INTERNATIONAL
03095412759
    2759     U-Haul International   8/1/2008   12/31/2009   Active   U-HAUL
INTERNATIONAL
03095412760
    2760     Miromar Outlets   4/26/2005   4/30/2010   Active   MIROMAR OUTLET
WEST LLC
03095412761
    2761     Nine West   8/17/2005   7/31/2015   Active   JENEL MANAGEMENT CORP
03095412762
    2762     Tanger Outlet Center   8/4/2006   8/31/2011   Active   TANGER
PROPERTIES LP
03095412763
    2763     Rio Grande Outlets   9/25/2006   11/30/2016   Active   CPG MERCEDES
L.P.
03095412764
    2764     Las Vegas Premium Outlets   4/25/2005   5/31/2015   Active  
SIMON/CHELSEA LAS VEGAS DEVELO
03095412764
    2764     StorageOne at Downtown   9/3/2008   12/31/2009   Active   STORAGE
ONE @ DOWNTOWN

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095412766
    2766     Nine West Outlet   5/13/2005   3/31/2010   Active   THE PICKWICK
CLUB
03095412767
    2767     Shops at Las Americas   5/20/2005   5/31/2010   Active   CHELSEA
SAN DIEGO FINANCE LLC
03095412770
    2770     Newport West   5/13/2006   5/31/2011   Active   NEWPORT WEST LLC
03095412771
    2771     Bay Plaza   10/7/2005   10/31/2010   Active   BAY PLAZA COMMUNITY
CENTER LLC
03095412772
    2772     Richland Mall   11/9/2005   11/30/2015   Active   CBL RM-WACO LLC
03095412773
    2773     Town West Square   11/18/2005   1/31/2016   Active   3920 TOWNE
WEST SQUARE LLC
03095412776
    2776     Tanger-Wisconsin Dell   7/28/2006   7/31/2011   Active   TANGER
WISCONSIN DELLS, LLC
03095412778
    2778     Prime Outlets - Queenstown   4/8/2006   4/30/2011   Active   SECOND
HORIZON GROUP LP
03095412779
    2779     Madison/East Towne, LLC   3/15/2006   3/31/2016   Active  
MADISON/EAST TOWNE, LLC
03095412781
    2781     Panama City Mall   3/29/2006   1/31/2016   Active   PANAMA CITY
MALL, LLC
03095412782
    2782     Festival Bay   8/21/2006   8/31/2011   Active   BT ORLANDO LIMITED
PARTNERSHIP
03095412783
    2783     Factory Stores at the Y   4/15/2006   1/15/2011   Active   TWO
SISTERS LP
03095412784
    2784     Monterey Park Atlantic Square   5/3/2006   6/23/2011   Active   TRC
MM LLC
03095412785
    2785     Carolina Premium Outlets   4/1/2006   4/30/2016   Active   CPG
FINANCE I, LLC - 6738
03095412786
    2786     Cape Cod Factory Outlets   3/15/2006   3/31/2009   Active   HIGH
ROCK FACTORY OUTLET ROAD
03095412787
    2787     North Bend Premium Outlet   3/1/2006   5/31/2011   Active   CPG
FINANCE II, LLC
03095412788
    2788     Coral Ridge Mall   7/14/2006   8/31/2011   Active   GUMBERG ASSEST
MANAGEMENT CORP
03095412789
    2789     Catalina Centre   7/27/2006   7/31/2011   Active   CATALINA SHOPPES
FLA, LLC
03095412790
    2790     Village at Cambridge Crossing   6/26/2006   5/31/2016   Active  
PARAMOUNT CROSSING AT MT LAURE
03095412791
    2791     The Outlet Shoppes at El Paso   7/9/2007   1/31/2013   Active   EL
PASO OUTLET CENTER LLC
03095412792
    2792     Fresh Meadows   9/1/2006   8/31/2016   Active   STREET RETAIL,
INC.- PROPERTY
03095412793
    2793     Huntington Sq. Shopping Center   9/28/2006   1/31/2017   Active  
LUK-SHOP INC
03095412794
    2794     The Shops At Tanforan   10/2/2006   1/31/2017   Active   TANFORAN
PARK SHOPPING CENTER
03095412795
    2795     Pleasant Valley   7/11/2006   7/31/2016   Active   KIMCO REALTY
CORP
03095412796
    2796     The Gallery at Market East   3/22/2007   1/31/2018   Active  
KEYSTONE PHILADELPHIA PROP. LP
03095412797
    2797     Tanger Outlets-The Arches   10/23/2008   10/31/2013   Active   DEER
PARK ENTERPRISE LLC
03095412798
    2798     Oakwood Plaza   10/10/2006   1/21/2017   Active   OAKWOOD PLAZA LP
03095412800
    2800     Valley Mall Shopping Center   1/12/2007   1/31/2017   Active  
VALLEY & PLAINFIELD ASSOCIATES
03095412801
    2801     The Hub   9/10/2007   10/31/2017   Active   RELATED RETAIL HUB LLC
03095412802
    2802     Largo Mall Shopping Center   6/8/2007   6/30/2017   Active  
WEINGARTEN REALTY INVESTORS
03095412803
    2803     Kendall Town and Country Ctr   6/8/2007   1/31/2018   Active   WRC
PROPERTIES INC.
03095412805
    2805     Winter Garden Village   7/16/2007   1/31/2018   Active   COLE MT
WINTER GARDEN FL LLC
03095412806
    2806     Bellair Plaza Shopping Center   5/2/2007   1/31/2018   Active  
PMAT BELLAIR, LLC
03095412807
    2807     South Beach Regional Center   6/13/2007   1/31/2018   Active  
EQUITY ONE INC
03095412809
    2809     Jamaica Avenue   3/2/2007   5/31/2017   Active   JAMAICA & MERRICK
LLC
03095412810
    2810     Waterford Lakes Town Center   3/8/2007   1/31/2018   Active   4508
SIMON PROPERTY GROUP
03095412811
    2811     Sam Moon   5/21/2007   4/30/2012   Active   SM CENTER WOODLANDS LTD
03095412812
    2812     Lincoln Square   4/30/2007   1/31/2018   Active   LINCOLN SQUARE
MALL LTD
03095412813
    2813     Nine West   4/27/2007   4/30/2017   Active   3605 BERGENLINE LLC
03095412814
    2814     The Aboretum   3/16/2007   1/31/2018   Active   ARBORETUM JOINT
VENTURE

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095412815
    2815     Vermont And Wilshire   6/13/2007   1/31/2018   Active   WILSHIRE
VERMONT HOUSING PARTN
03095412816
    2816     Town Center North   5/15/2007   1/31/2018   Active   WOLFORD
DEVELOPMENT INC.
03095412817
    2817     Oakleaf Plantation   1/25/2008   1/31/2018   Active   ARGYLE FOREST
RETAIL I LLC
03095412819
    2819     Estate of Joseph B Allen, Jr   4/30/2007   10/31/2012   Active  
ESTATE OF JOSEPH B ALLEN JR
03095412820
    2820     Tanger Outlets-Pittsburg   8/29/2008   8/31/2013   Active   TANGER
PROPERTIES LP
03095412823
    2823     Carrollwood Commons   9/1/2007   10/31/2017   Active   KIMCO
CARROLLWOOD 664 INC
03095412824
    2824     Festival Center   10/13/2007   10/31/2018   Active   KIMCO RETAIL
-MOBILE FESTIVAL
03095412825
    2825     Merchants Walk   10/2/2007   10/31/2017   Active   KIMCO LAKELAND
123 INC
03095412827
    2827     Houston Premium Outlets   3/27/2008   1/31/2019   Active   HOUSTON
PREMIUM OUTLETS
03095412828
    2828     Las Palmas Marketplace   11/15/2007   1/31/2018   Active   A.D.D.
HOLDINGS LP 2828
03095412829
    2829     Scottsdale Fiesta   1/31/2008   1/31/2018   Active   SCOTTSDALE
FIESTA RETAIL CTR L
03095412830
    2830     Hammond Aire Plaza   1/18/2008   1/31/2018   Active   KIMCO BATON
ROUGE 1183 LLC
03095412832
    2832     Clearwater Mall   3/25/2008   1/31/2019   Active   CENTRO NP
CLEARWATER MALL LLC
03095412836
    2836     Alameda Town Center   2/1/2008   1/31/2019   Active   HARSCH
INVESTMENT REALTY LLC
03095412837
    2837     Inland US Management LLC   9/1/2006   8/31/2011   Active   INLAND
US MANAGEMENT LLC
03095412838
    2838     Central Park   3/24/2006   3/31/2013   Active   CENTRAL PARK
MARKETPLACE HOLDI
03095412839
    2839     Plaza Mexico   9/28/2006   9/30/2016   Active   PLACO INVESTMENT
LLC
03095412840
    2840     Brick Plaza   3/15/2006   5/31/2016   Active   FEDERAL REALTY
INVESTMENT TRUS
03095412842
    2842     The Outlet Shopps at Oshkosh   5/8/2008   1/31/2019   Active   THE
OUTLET SHOPPES AT OSHKOSH
03095412843
    2843     Black Rock Turnpike Mall   8/19/2008   7/31/2018   Active   SUN
REALTY ASSOCIATES LLC
03095412846
    2846     Plaza Rio Hondo   6/30/2008   1/31/2009   Month-to-Month   DDR RIO
HONDO LLC SE
03095412850
    2850     Prime Outlets - PR Barcelonett   11/2/2008   1/31/2019   Active  
PRIME OUTLETS @ PR BARCELONETT
03068442975
    2975     Sawgrass Mills   10/30/2006   11/30/2016   Active   SAWGRASS MILLS
SHOPPING MALL
03093942977
    2977     Forest Promenade   6/11/2008   1/31/2009   Month-to-Month   MASON
AVENUE HOLDING CORP.
03095423008
    3008     The Gallery at Harbor Place   9/2/1987   1/31/2017   Active  
BALTIMORE CENTER ASSOC. LP
03095423010
    3010     Perimeter Mall   9/25/1987   1/31/2009   Month-to-Month   PERIMETER
MALL LLC
03089543133
    3133     The Brickyard   9/1/2006   8/31/2011   Active   INLAND US
MANAGEMENT LLC
03089543134
    3134     Plaza Mexico   9/28/2006   9/30/2016   Active   PLACO INVESTMENT
LLC
03095413204
    3204     Wrentham Village Outlets   10/20/1997   10/31/2017   Active   CPG
PARTNERS L.P.
03098623210
    3210     Menlo Park Mall   9/27/1991   1/31/2019   Active   4666 SHOPPING
CENTER ASSOC.
03095424002
    4002     The Gardens   10/5/1988   1/31/2017   Active   FORBES/COHEN FLORIDA
PROP LP
03095424002
    4002     The Gardens Promotional Fund   10/5/1988   1/31/2017   Active  
GARDENS PROMOTIONAL FUND
03095424003
    4003     Oak Court   9/15/1988   5/31/2015   Active   4668 SHOPPING CENTER
ASSOC
03095424004
    4004     Tysons Corner Center   10/27/1988   10/31/2017   Active   TYSONS
CORNER HOLDINGS LLC
03095424004
    4004     Tysons Corner Center   10/27/1988   10/31/2017   Active   TYSONS
CORNER HOLDINGS LLC
03095424005
    4005     Stonestown Galleria   8/1/1988   12/31/2011   Active   STONESTOWN
SHOPPING CENTER LP
03095424007
    4007     Willowbrook Mall   9/16/1988   5/31/2012   Active   WILLOWBROOK
MALL LP
03095424014
    4014     Broward Mall   11/25/1988   2/28/2011   Active   BROWARD MALL
03095425001
    5001     Woodfield Mall   5/5/1989   3/31/2017   Active   WOODFIELD
ASSOCIATES
03095425002
    5002     Sherman Oaks Fashion Square   5/30/1990   1/31/2019   Active  
SHERMAN OAKS FASHION ASSOCIATE

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095425010
    5010     Beachwood Place   9/29/1989   1/31/2017   Active   BEACHWOOD PLACE
03095425010
    5010     Beachwood Place   9/29/1989   1/31/2017   Active   BEACHWOOD PLACE
03095425010
    5010     Beachwood Place Mall-Storage   4/1/2007   1/31/2009  
Month-to-Month   BEACHWOOD PLACE MALL STORAGE
03095425011
    5011     Fashion Ctr at Pentagon City   7/1/2006   6/30/2009   Active  
FASHION CENTER @ PENTAGON CITY
03095425011
    5011     Fashion Ctr at Pentagon City   7/1/2006   6/30/2009   Active  
FASHION CENTER @ PENTAGON CITY
03095425011
    5011     Fashion Ctr at Pentagon City   7/1/2006   6/30/2009   Active  
FASHION CENTER @ PENTAGON CITY
03095425011
    5011     Fashion Ctr.@ Pentagon City   11/22/1989   1/31/2018   Active  
1116 FASHION CENTRE ASSOC--501
03095426005
    6005     Freehold Raceway Mall   8/1/1990   1/31/2011   Active   FREEHOLD
RACEWAY MALL MARKETIN
03095426006
    6006     Westfarms Mall   7/20/1990   1/31/2015   Active   WESTFARMS
ASSOCIATES
03095426011
    6011     Beverly Center   6/16/1990   1/31/2017   Active   LA CIENEGA
ASSOCIATES
03095426012
    6012     Cherry Creek Mall   8/18/1990   1/31/2018   Active   TAUBMAN-CHERRY
CREEK LP
03095426015
    6015     Cherry Hill Mall   4/5/1990   1/31/2018   Active   CHERRY HILL
CENTERS
03095426015
    6015     Cherry Hill Mall   4/5/1990   1/31/2018   Active   CHERRY HILL
CENTERS
03095426016
    6016     Kenwood Towne Centre   8/6/1997   4/30/2014   Active   KENWOOD
MALL, LLC
03095426021
    6021     Roosevelt Field Mall   11/21/1990   1/31/2015   Active   4836 THE
RETAIL PROPERTY TRUST
03095426021
    6021     Roosevelt Field Mall-Storage   4/10/2007   2/28/2009   Active  
ROOSEVELT FIELD MALL
03095426022
    6022     Galleria at South Bay   11/4/1990   1/31/2011   Active   SOUTH BAY
CENTER LLC
03093126100
    6100     Hamilton Place   6/22/1994   1/31/2009   Active   HAMILTON PLACE
03093126101
    6101     South Coast Plaza   2/1/1986   1/9/2009   S   SOUTH COAST PLAZA
03093126103
    6103     Cary Town Center   11/11/1994   1/31/2011   Active   CARY VENTURE
LIMITED PARTNERSH
03093126104
    6104     Westfarms Mall   6/24/1985   1/31/2016   Active   WESTFARMS
ASSOCIATES
03093126105
    6105     Bridgewater Commons   4/1/1988   1/31/2012   Active   BRIDGEWATER
COMMONS MALL II, L
03093126110
    6110     Boynton Beach Mall   11/23/1985   1/31/2017   Active   8142 BOYNTON
JCP ASSOC. LTD.
03093126110
    6110     Boynton Beach Mall   11/23/1985   1/31/2017   Active   8142 BOYNTON
JCP ASSOC. LTD.
03093126111
    6111     Regency Square   9/23/1986   4/30/2009   Active   TRG-REGENCY
SQUARE ASSOCIATES
03093126116
    6116     Easy Spirit   1/29/1996   1/31/2018   Active   RODNEY COMPANY
03093126117
    6117     Livingston Mall   8/1/1988   4/30/2011   Active   4828 LIVINGSTON
MALL VENTURE--
03093126118
    6118     Woodbridge Center   10/26/1978   7/31/2013   Active   WOODBRIDGE
CENTER INC
03093126126
    6126     South Hills Village   2/8/1988   1/31/2009   Month-to-Month   SOUTH
HILLS VILLAGE ASSOC LP
03093126127
    6127     Landmark Center   8/10/1989   10/31/2011   Active   LANDMARK MALL
03093126128
    6128     South Park Mall   5/8/1989   10/31/2014   Active   #7605 SOUTHPARK
03093126129
    6129     Lakeside Mall   11/1/1989   3/31/2009   Active   GREATER LAKESIDE
CORP.
03093126132
    6132     Century III Mall   8/1/1990   1/31/2009   Month-to-Month   8245
CENTURY III MALL L.P.
03093126133
    6133     Kenwood Towne Centre   11/11/1988   10/31/2017   Active   KENWOOD
MALL, LLC
03093126135
    6135     Ross Park Mall   10/11/1986   2/28/2011   Active   3107 PENN ROSS
JOINT VENTURE
03093126137
    6137     Quaker Bridge Mall   8/1/1991   1/31/2012   Active   LAWRENCE
ASSOCIATES
03093126140
    6140     Columbia Mall   8/1/1992   3/31/2017   Active   THE MALL IN
COLUMBIA
03093126143
    6143     Wheaton Plaza Regional SC   10/30/1987   1/31/2013   Active  
WHEATON PLAZA REGIONAL SC LLP
03093126149
    6149     Paramus Park Shopping Center   11/1/1992   1/31/2013   Active  
PARAMUS PARK SHOPPING CENTER L
03093126151
    6151     Freehold Raceway Mall   4/14/1993   4/30/2018   Active   FREEHOLD
RACEWAY MALL MARKETIN

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03093126154
    6154     Westfield Shoppingtown North C   8/10/1992   1/31/2013   Active  
WESTFIELD CORPORATION INC.
03093126155
    6155     Westfield Shoppingtown Montgom   10/1/1992   6/30/2013   Active  
MONTGOMERY MALL LLC
03093126156
    6156     Kings Plaza Shopping Center   11/27/1992   2/28/2013   Active  
ALEXANDER’S KINGS PLAZA CENTER
03093126157
    6157     Brandon Shopping Center Ptnrs.   5/1/2007   1/31/2018   Active  
BRANDON SHOPPING CENTER PTNRS.
03093126157
    6157     Westfield Shoppingtown Brandon   5/1/2007   1/31/2018   Active  
BRANDON SHOPPING CENTER PTNRS.
03093126158
    6158     Potomac Mills   8/11/1992   1/31/2012   Active   MOAC MALL HOLDINGS
LLC
03093126159
    6159     St. Louis Galleria   2/23/1993   4/30/2014   Active   SAINT LOUIS
GALLERIA LLC
03093126160
    6160     The Westchester   3/17/1995   3/31/2015   Active   4676 WESTCHESTER
MALL LLC
03093126166
    6166     Lynnhaven Mall   5/1/1995   1/31/2016   Active   LYNNHAVEN MALL LLC
03093126167
    6167     Montclair Plaza   10/1/1991   1/31/2014   Active   MONTCLAIR PLAZA
LLC
03093126170
    6170     Glendale Galleria   9/1/1993   8/31/2013   Active   GLENDALE
GALLERIA
03093126171
    6171     Embarcadero Center   12/19/1979   12/31/2012   Active   BOSTON
PROPERTIES-EMBARCADERO
03093126174
    6174     Houston Galleria II   11/2/1993   2/28/2013   Active   7623 SA
GALLERIA IV LP
03093126176
    6176     Oakland Mall   12/2/1993   1/31/2010   Active   URBANCAL OAKLAND
MALL LLC
03093126177
    6177     Rockaway Town Square   8/10/1977   12/31/2012   Active   4835
ROCKAWAY CENTER ASSOC-61
03093126178
    6178     Arrowhead Town Ctn.   10/13/1993   12/31/2008   Closed   NEW RIVER
ASSOCIATES
03093126179
    6179     Springfield Mall   4/15/1992   12/31/2014   Active   FRANCONIA TWO
LP
03093126180
    6180     Tysons Corner Center   12/17/1993   1/31/2014   Active   TYSONS
CORNER, LLC
03093126182
    6182     Garden State Plaza   12/4/1990   1/31/2014   Active   WESTLAND
GARDEN STATE LLC-618
03093126183
    6183     Rosedale Center   1/3/1994   1/31/2009   Month-to-Month   ROSEDALE
CENTER
03093126185
    6185     Annapolis Mall   3/17/1994   1/31/2010   Active   ANNAPOLIS MALL LP
03093126188
    6188     Walden Galleria   5/1/1989   4/30/2019   Active   PYRAMID WALDEN
COMPANY LP
03093126192
    6192     Collin Creek Mall   4/14/1994   4/30/2009   Active   COLLIN CREEK
MANAGEMENT CO.
03093126195
    6195     Hanes Mall   8/19/1994   1/31/2009   Month-to-Month   JG
WINSTON-SALEM LLC
03093126197
    6197     Southern Park Mall   10/19/1993   7/31/2009   Active   SIMON
CAPITAL GP
03093126198
    6198     Colonie Center   6/16/1994   1/31/2018   Active   FMP COLONIE LLC
03093126201
    6201     Natick Mall   10/12/1994   1/31/2009   Month-to-Month   NATICK MALL
03093126207
    6207     Laurel Park Mall   7/23/1994   6/30/2016   Active   LAUREL PARK
RETAIL PROP
03093126208
    6208     Tri-County Mall   9/22/1994   9/30/2009   Active   THOR GALLERY AT
TRI COUNTY, LL
03093126209
    6209     Monroeville Mall   3/1/1988   2/28/2011   Active   CBL/MONROEVILLE
LP
03093126222
    6222     Southdale Center   11/30/1994   1/31/2009   Month-to-Month  
SOUTHDALE LP
03093126225
    6225     Santa Anita Fashion Park   11/16/1995   11/30/2015   Active  
WESTFIELD SHOPPINGTOWN SANTA A
03093126227
    6227     Roosevelt Field Mall   6/7/1995   3/31/2015   Active   4836 THE
RETAIL PROPERTY TRUST
03093126227
    6227     Roosevelt Field Mall   2/1/2007   1/31/2009   Active   ROOSEVELT
FIELD MALL
03093126239
    6239     Pembroke Lakes Mall   4/10/1996   2/28/2015   Active   PEMBROKE
LAKES MALL LTD
03093126245
    6245     Easy Spirit   4/16/1997   2/28/2017   Active   HSBC BANK USA
03093126255
    6255     Cherry Creek Mall   6/2/1996   1/31/2016   Active   TAUBMAN-CHERRY
CREEK LP
03093126259
    6259     Lakeforest Center   6/8/1996   1/31/2014   Active   LAKEFOREST
ASSOCIATES LLC
03093126260
    6260     Woodfield Mall   5/2/1996   1/31/2014   Active   WOODFIELD
ASSOCIATES
03093126267
    6267     Menlo Park Mall   10/22/1996   1/31/2017   Active   4666 SHOPPING
CENTER ASSOC

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03093126286
    6286     Coral Square Mall   6/21/1997   1/31/2018   Active   9862 CORAL-CS
LTD ASSOCIATES
03093126288
    6288     Easy Spirit   11/21/2008   6/30/2018   Active   CROSS COUNTY S.C.
03093126290
    6290     Easy Spirit   2/14/1997   10/31/2011   Active   182 BROADWAY REALTY
LLC
03093126306
    6306     Galleria Mall   4/1/1998   1/31/2010   Active   GALLERIA AT WHITE
PLAINS
03093126315
    6315     Galleria at Sunset   2/28/1996   1/31/2009   Active   FOREST CITY
MGMT. INC.
03093126320
    6320     Easy Spirit   9/12/1997   7/31/2012   Active   MARSH & McLENNAN
COMPANIES, IN
03093126327
    6327     Burlington Mall   7/1/1997   1/31/2009   Month-to-Month   4822
BELLWETHER PROP OF MA
03093126329
    6329     Willowbrook Mall   12/5/1997   1/31/2018   Active   WILLOWBROOK
MALL LP
03093126329
    6329     Willowbrook Mall   12/5/1997   1/31/2018   Active   WILLOWBROOK
MALL LP
03093126339
    6339     Westside Pavilion   12/15/1997   1/31/2013   Active   MACERICH
WESTSIDE LP
03093126341
    6341     White Flint Mall   11/22/1997   11/30/2017   Active   WHITE FLINT
LP
03093126345
    6345     MacArthur Ctr.   3/12/1999   1/31/2010   Active   MACARTHUR
SHOPPING CENTER
03093126347
    6347     Citrus Park Town Center   3/3/1999   2/28/2010   Active   CITRUS
PARK VENTURE L.P.
03093126353
    6353     Traingle Towne Center   8/14/2002   12/27/2008   Active   TRIANGLE
TOWN CENTER LLC
03093126354
    6354     Fashion Show   11/1/2002   10/31/2012   Active   FASHION SHOW
MGMT.,LLC
03093126360
    6360     Aventura Mall   10/11/2003   10/31/2013   Active   AVENTURA MALL
VENTURE
03093126362
    6362     Newport Centre Mall   12/10/2004   12/31/2014   Active   2810
NEWPORT CENTER LLC
03093126363
    6363     Fair Oaks   5/7/2005   1/31/2015   Active   FAIRFAX COMPANY OF
VIRGINIA LL
03093126364
    6364     Northbrook Court   3/1/1996   2/28/2009   Active   WESTCOAST
ESTATES
03093126365
    6365     Shoppingtown Mall   12/15/2004   12/31/2014   Month-to-Month  
SHOPPINGTOWN MALL LLC
03093126367
    6367     Northlake Mall   9/15/2005   1/31/2015   Active   TRG CHARLOTTE LLC
03093126368
    6368     Dulles Town Center   9/3/2005   9/30/2015   Active   DULLES TOWN
CENTER MALL LLC
03093126369
    6369     The Shops at LaCantera   9/16/2005   9/30/2015   Active   THE SHOPS
AT LA CANTERA
03093126370
    6370     Northpark Center   4/21/2006   4/30/2016   Active   NORTHPARK
PARTNERS LP
03093126371
    6371     Broward Mall   8/1/2006   8/31/2016   Active   BROWARD MALL
03093126373
    6373     Mallat Fairfield Commons   3/19/2007   1/31/2018   Active   MFC
BEAVERCREEK LLC
03093126374
    6374     The Village at Lake Sumter   2/1/2007   1/31/2018   Active   THE
VILLAGES OPERATING CO.
03093126378
    6378     Valley Square Shopping Center   9/18/2007   1/31/2018   Active  
VALLEY SQUARE LIFESTYLE LP
03093126380
    6380     Town Center at Boca Raton   4/25/2008   1/31/2019   Active   4839
TOWN CNTR @ BOCA RATON -
03093126381
    6381     2255 Holding Co.   6/1/2007   12/31/2016   Active   2255 HOLDING
CO.
03093126382
    6382     Fairlane Town Center, LLC   11/13/2008   1/31/2018   Active  
FAIRLANE TOWN CENTER
03093116706
    6706     VF Factory Stores of America   3/26/1983   2/22/2022   Active   KAY
WINDSOR INC
03093116707
    6707     Cape Cod Factory Mall   11/25/1988   11/30/2009   Active   HIGH
ROCK FACTORY OUTLET ROAD
03093116719
    6719     St. Augustine Premium Outlets   11/2/1990   4/30/2015   Active  
CPG PARTNERS L.P.
03093116722
    6722     Factory Merchants   2/22/1986   2/28/2010   Active   2850 PARKWAY
GENERAL PARTNERSH
03093116725
    6725     Columbia Gorge Factory Stores   4/26/1991   4/30/2013   Active  
CHELSEA FINANCING PARTNERSHIP,
03093116731
    6731     The Crossings Premium Outlets   8/22/1991   8/31/2016   Active  
CHELSEA POCONO FINANCE, LLC
03093116734
    6734     Williamsburg Pottery   11/7/1981   10/31/2022   Active  
WILLIAMSBURG POTTERY FACTORY I
03093116738
    6738     Carolina Premium Outlets   5/26/1988   12/31/2010   Active   CPG
FINANCE I, LLC - 6738
03093116739
    6739     Lighthouse Place Premium Outle   5/2/1987   5/31/2015   Active  
LIGHTHOUSE PLACE PREMIUM OUTLE

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03093116751
    6751     Factory Merchants Branson   5/27/1988   6/30/2013   Active   CPG
PARTNERS L.P.
03093116752
    6752     Factory Stores of America   11/11/1989   12/31/2009   Active  
DESANTIS PROPERTIES
03093116753
    6753     Vanity Fair   2/13/1987   1/31/2009   Month-to-Month   INFINITY
MESA, LLC
03093116755
    6755     Factory Stores of America   8/25/1982   12/31/2009   Active   CPG
FINANCE I, LLC - 6738
03093116756
    6756     VF Factory Stores of America   7/28/1989   6/30/2009   Active  
BRAZOS RIVER FACTORY STORES LP
03093116758
    6758     VF Factory Stores of America   8/12/1989   6/30/2010   Active   HK
REALTY OF CARROLLTON, LLC
03093116759
    6759     VF Factory Stores of America   6/1/1993   12/31/2009   Active   CPG
FINANCE I, LLC - 6738
03093116760
    6760     Factory Stores Of America   10/31/1987   12/31/2009   Active  
DESANTIS PROPERTIES
03093116761
    6761     VF Factory Stores of America   5/12/1990   12/31/2009   Active  
CPG FINANCE I, LLC - 6738
03093116762
    6762     Factory Stores of America   11/13/1986   4/30/2009   Active  
DRAPER L.T.D. LLC
03093116764
    6764     VF Factory Stores of America   11/3/1989   12/31/2009   Active  
LANDERS INVESTMENTS INC
03093116766
    6766     Factory Stores Of America   10/1/1988   12/31/2009   Active   CPG
FINANCE II, LLC
03093116767
    6767     VF Factory Stores of America   8/19/1989   12/31/2008   Active   JV
RESTAURANT LLC
03093116768
    6768     Factory Stores Of America   6/2/1990   12/31/2009   Active  
DESANTIS PROPERTIES
03093116772
    6772     Centralia Factory Outlet   10/8/1988   1/31/2009   Month-to-Month  
CENTRALIA OUTLETS LLC
03093116776
    6776     Tanger Outlet - Rehoboth Beach   4/14/1989   7/31/2009   Active  
COROC/REHOBOTH II LLC
03093116782
    6782     Hanson Outlet Mall   11/11/1989   12/31/2009   Active   DESANTIS
PROPERTIES
03093116803
    6803     Prime Outlets - Birch Run   10/4/1986   1/31/2010   Active   BIRCH
RUN OUTLETS II LLC
03093116804
    6804     Osage Beach Premium Outlets   5/31/1987   12/31/2009   Active   CPG
PARTNERS L.P.
03093116805
    6805     Vanity Fair Wyomissing   10/15/1983   2/22/2022   Active   VF
OUTLET INC.
03093116807
    6807     New Braunfels Factory Center   3/14/1988   2/22/2022   Active   NEW
BRAUNFELS MARKETPLACE LP
03093116808
    6808     Factory Stores Of America   6/10/1993   12/31/2009   Active   CPG
FINANCE I, LLC - 6738
03093116809
    6809     Factory Stores of America   6/10/1993   12/31/2009   Active   CPG
FINANCE I, LLC - 6738
03093116810
    6810     Factory Stores of America   6/10/1993   1/31/2009   Month-to-Month
  USC-TEXAG, LLC.
03093116811
    6811     VF Factory Stores of America   6/10/1993   6/30/2010   Active  
F.A. MANAGEMENT CORP
03093116815
    6815     Harmon Cove   6/28/1996   12/31/2009   Active   HARTZ MOUNTAIN IND.
INC.
03093116828
    6828     Prime Outlets - Grove City   11/15/1996   1/31/2013   Active  
GROVE CITY FTRY SHOPS LP & WAC
03093116830
    6830     Adirondack Factory   8/15/1996   12/31/2010   Active   ADIRONDACK
OUTLET MALL
03093116832
    6832     Prime Outlets - Lee   5/8/1997   5/31/2012   Active   LEE OUTLETS
LLC
03093116844
    6844     Rockvale Square   10/18/1996   1/31/2012   Active   ROCKVALE
OUTLETS
03093116846
    6846     Maine Outlet Mall   11/9/1996   10/31/2010   Active   CPG KITTERY
HOLDINGS LLC
03093116847
    6847     Prime Outlets - Orlando   7/13/1990   7/31/2017   Active   ORLANDO
OUTLET OWNER LLC
03093116855
    6855     Prime Outlets - Queenstown   7/25/1989   12/31/2012   Active  
SECOND HORIZON GROUP LP
03093116863
    6863     Prime Outlets - Williamsburg   8/29/1997   8/31/2012   Active  
WILLIAMSBURG OUTLETS LLC
03093116868
    6868     Prime Outlets - Ellenton   10/15/1992   2/28/2015   Active   GULF
COAST FTY SHOPS LP/WACHOV
03093116874
    6874     Tanger Outlet Center   4/24/1993   4/30/2018   Active   TANGER
PROPERTIES LP
03093116887
    6887     Belz Factory Outlet   3/1/1991   2/28/2012   Active   FOM PIGEON
FORGE LLC
03093116950
    6950     Warrenton Outlet Center   10/29/1993   1/31/2009   Active  
PPRE/WARRENTON LLC
03093116952
    6952     Lakes Region Factory Stores   7/15/1994   7/31/2009   Active  
COROC/LAKES REGION LLC
03093116953
    6953     Edinburgh Premium Outlet   11/25/1994   11/30/2011   Active   CPG
PARTNERS L.P.

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03093116956
    6956     Penn’s Purchase Factory Outlet   5/20/1995   4/30/2010   Active  
PENN’S PURCHASE FACTORY STORES
03093116958
    6958     Hilton Head Factory Stores   4/22/1989   4/30/2009   Active  
COROC/HILTON HEAD I LLC
03093116959
    6959     Outlets at Anthem   9/13/1996   3/31/2009   Active   CRAIG REALTY
GROUP ANTHEM LP
03093116960
    6960     Pigeon Forge Outlet Partners   8/31/1996   8/31/2009   Active  
PIGEON FORGE OUTLET PARTNERS L
03093116961
    6961     Branson Meadows   9/14/1996   12/31/2009   Active   CPG FINANCE I,
LLC - 6738
03093116962
    6962     Vacaville Premium Outlets   10/20/1996   10/31/2011   Active   CPG
FINANCE II, LLC
03093116964
    6964     Tanger Center - Commerce   10/3/1997   1/31/2013   Active   TANGER
PROPERTIES LP
03093116965
    6965     The Outlets at Hershey   8/31/1996   8/31/2011   Active   FSH
ASSOCIATES LP
03093116967
    6967     Gilroy Premium Outlets   5/23/1997   5/31/2014   Active   GILROY
PREMIUM OUTLETS LLC
03093116968
    6968     Tanger Outlet - Riverhead   5/3/1997   4/30/2012   Active   TANGER
PROPERTIES LP
03093116969
    6969     Westbrook Factory   10/12/1996   10/31/2011   Active   RR
WESTBROOK, INC.
03093116971
    6971     Potomac Mills   6/6/1997   6/30/2012   Active   MALL AT POTOMAC
MILLS LLC
03093116973
    6973     Easy Spirit Outlet   2/13/1997   1/31/2010   Active   BSR
MANAGEMENT LLC
03093116975
    6975     Tanger Center - Boaz   7/18/1997   1/31/2009   Month-to-Month  
NORTHEAST ENTERPRISES INC
03093116976
    6976     Tanger Center - West Branch   8/22/1997   1/31/2009   Active  
TANGER PROPERTIES LP
03093116978
    6978     Vero Fashion Outlets LLC   8/24/1997   1/31/2010   Active   VERO
FASHION OUTLETS LLC
03093116984
    6984     Easy Spirit   9/3/1997   2/22/2022   Active   VILLAGE OF RIPLEY
03093116986
    6986     St. Augustine Factory Outlets   7/29/1999   1/31/2013   Active  
LVP ST AUGUSTINE OUTLETS LLC
03093116987
    6987     Aurora Farms Premium Outlets   2/1/2000   12/31/2014   Active   CPG
PARTNERS L.P.
03093116988
    6988     Tanger Outlet - Myrtle Beach   5/29/1998   5/31/2010   Active  
COROC/MYRTLE BEACH LLC
03093116989
    6989     Prime Outlets - Calhoun   11/19/1992   1/31/2015   Active   CALHOUN
OUTLETS LLC C/O WACHOV
03093116991
    6991     Camarillo Premium Outlets   6/1/2001   5/31/2011   Active   CPG
PARTNERS L.P.
03093116992
    6992     Silver Sands Factory Outlet   7/1/2001   7/31/2013   Active  
SILVER SANDS JOINT VENTURE PAR
03093116993
    6993     N. Georgia Premium Outlets   7/1/2001   9/30/2011   Active   CPG
PARTNERS L.P.
03093116994
    6994     Discover Mills   11/1/2001   1/31/2009   S   SUGARLOAF MILLS
LP-6994
03093116996
    6996     Allen Premium Outlets   11/3/2001   11/30/2011   Active   CHELSEA
ALLEN DEVELOPMENT, L.P
03093116999
    6999     Leesburg Corner Premium Outlet   3/14/2002   1/31/2009  
Month-to-Month   CPG PARTNERS L.P.
03095427001
    7001     Kings Plaza Shopping Center   3/27/1991   8/31/2012   Active  
ALEXANDER’S KINGS PLAZA CENTER
03095427002
    7002     Menlo Park Mall   9/27/1991   1/31/2019   Active   4666 SHOPPING
CENTER ASSOC.
03095427005
    7005     Southdale Center   8/21/1991   1/31/2009   Month-to-Month  
SOUTHDALE LP
03095427007
    7007     Montgomery Mall   10/18/1991   6/30/2012   Active   MONTGOMERY MALL
03095427008
    7008     Oakbrook Shopping Center   4/5/1991   3/31/2011   Active   OAKBROOK
SHOPPING CENTER LLC
03095427010
    7010     South Park Mall Storage   10/1/2007   6/30/2009   Active   SOUTH
PARK MALL LIMITED PARTNE
03095427010
    7010     Southpark Mall   9/5/1991   1/31/2013   Active   #7605 SOUTHPARK
03095427011
    7011     South Shore Plaza   11/8/2003   1/31/2013   Active   4838 BRAINTREE
PROP ASSOC LP
03095427012
    7012     Towson Town Center   10/16/1991   10/31/2010   Active   TOWSON TC,
LLC
03095427013
    7013     Mall at Green Hills   8/31/1991   1/31/2012   Active   THE MALL AT
GREEN HILLS MANAGE
03095427014
    7014     Walden Galleria   10/31/1991   2/28/2018   Active   PYRAMID WALDEN
CO LP
03095427016
    7016     Crossgates Mall   4/17/1992   1/31/2009   Active   CROSSGATES MALL
CO. NEWCO LLC
03095427018
    7018     Scottsdale Fashion Square   10/18/1991   12/31/2012   Active  
SCOTTSDALE FASHION SQUARE PTSH

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095427022
    7022     South Coast Plaza   11/19/1991   1/31/2012   Active   SOUTH COAST
PLAZA
03095427100
    7100     Mall of America   8/11/1992   1/31/2013   Active   MOAC MALL
HOLDINGS LLC
03095427103
    7103     Embarcadero Center   4/23/1992   5/31/2012   Active   BOSTON
PROPERTIES-EMBARCADERO
03095427106
    7106     Reston Town Center   11/5/1992   4/30/2009   Active   RESTON TOWN
CENTER PROPERTY LL
03095427108
    7108     Paseo Nueva Mall   11/27/1992   1/31/2018   Active   I&G DIRECT
REAL ESTATE 3. LP
03095427108
    7108     Paseo Nueva Mall   11/1/1998   1/31/2009   Month-to-Month  
PAVILION
03095427111
    7111     Glendale Galleria   8/21/1992   7/31/2011   Active   GLENDALE
GALLERIA
03095427114
    7114     University Town Center   11/21/1992   1/31/2015   Active  
UNIVERSITY TOWNE CENTRE - 711
03095427115
    7115     Pioneer Place   9/23/1992   1/31/2009   Month-to-Month   PIONEER
PLACE LP
03095427116
    7116     Westlake Mall   9/28/1992   1/31/2009   Month-to-Month   WESTLAKE
CENTER ASSOCIATES
03095427117
    7117     Burlington Mall   11/27/1992   1/31/2009   Month-to-Month   4822
BELLWETHER PROP OF MA
03095427118
    7118     Westfield Shoppingtown Garden   11/27/1992   6/30/2013   Active  
WESTFIELD GARDEN STATE PLAZA L
03095427119
    7119     Westside Pavilion   11/10/1992   1/31/2019   Active   MACERICH
WESTSIDE LP
03095427121
    7121     Mall St. Matthews   12/20/1992   1/31/2010   Active   MALL ST
MATTHEWS LP
03095427122
    7122     San Francisco Center   2/1/2005   1/31/2015   Active   SAN
FRANCISCO SHOPPING CTR ASS
03095427200
    7200     Hillsdale Mall   3/31/1993   1/31/2009   Month-to-Month   BOHANNON
DEVELOPMENT COMPANY
03095427202
    7202     Stanford Shopping Center   4/28/1993   5/31/2013   Active   4692
SPG CENTER LLC
03095427203
    7203     Lakeside Mall   5/8/1993   1/31/2017   Active   GREATER LAKESIDE
SHOPPING CENT
03095427203
    7203     Lakeside Mall   5/8/1993   1/31/2017   Active   GREATER LAKESIDE
SHOPPING CENT
03095427203
    7203     U-Haul International   12/29/2006   1/31/2009   Month-to-Month  
U-HAUL INTERNATIONAL
03095427204
    7204     Bellevue Square   6/6/1993   7/31/2014   Active   BELLEVUE SQUARE
LLC
03095427208
    7208     Dallas Galleria   8/14/1993   1/31/2014   Active   GALLERIA MALL
INVESTORS LP
03095427209
    7209     Downtown Plaza   10/20/1993   1/31/2009   Month-to-Month   DOWNTOWN
PLAZA LLC
03095427214
    7214     Highland Mall   8/28/1993   4/30/2011   Active   HIGHLAND MALL JV
03095427216
    7216     The Grove at Shrewsbury   10/16/1993   1/31/2014   Active   RTE 35
SHREWSBURY LTD.
03095427300
    7300     The Westchester   3/17/1995   3/31/2015   Active   4676 WESTCHESTER
MALL LLC
03095427300
    7300     The Westchester Storage   2/1/2007   1/31/2009   Active   THE
WESTCHESTER STORAGE
03095427303
    7303     Shops at Liberty Place   11/17/1993   1/31/2014   Active   LIBERTY
PLACE RETAIL ASSOC. LP
03095427304
    7304     Fashion Mall at Keystone Cross   11/17/1993   1/31/2014   Active  
SDG FASHION MALL LP
03095427307
    7307     Central Ave.   11/24/1993   1/31/2009   Active   NATIONWIDE MGMT
CORP
03095427310
    7310     Warwick Mall   11/26/1993   1/31/2012   Active   WARWICK MALL
03095427311
    7311     Circle Center Mall   9/8/1995   1/31/2016   Active   0564 CIRCLE
CENTRE MALL LLC
03095427313
    7313     Eastview Commons   10/2/1995   3/31/2016   Active   EASTVIEW MALL,
LLC
03095427314
    7314     Natick Mall   10/12/1994   1/31/2009   Month-to-Month   GGP-NATICK
COLLECTION
03095427317
    7317     Nine West   10/20/1994   1/11/2017   Active   METROPOLITAN
TRANSPORTATION AU
03095427321
    7321     Willowbrook Mall   5/13/1994   1/31/2014   Active   GGP WILLOWBROOK
LP
03095427327
    7327     Nine West   9/22/1994   12/31/2012   Active   YEUNG CHI SHING, INC.
03095427328
    7328     Tower Place Mall   6/4/1994   1/31/2009   Month-to-Month   TPM
ASSOCIATES LLC
03095427329
    7329     West Shore Plaza   6/30/1994   6/30/2014   Active   GLIMCHER
WESTSHORE LLC
03095427332
    7332     Four Seasons Town Center   4/29/1995   7/31/2015   Active  
GGP-FOUR SEASONS, LLC

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095427333
    7333     Nine West   9/17/1994   12/31/2017   Active   STEPHEN BRETT &
COMPANY
03095427337
    7337     Princeton Palmer Square   10/28/1994   7/31/2009   Active   PALMER
SQUARE LP
03095427338
    7338     Nine West   12/30/1994   12/31/2016   Active   577 RETAIL LLC
03095427339
    7339     Coral Square Mall   1/1/1995   1/31/2017   Active   9862 CORAL-CS
LTD. ASSOCIATES
03095427339
    7339     Coral Square Mall   1/1/1995   1/31/2017   Active   9862 CORAL-CS
LTD. ASSOCIATES
03095427339
    7339     Coral Square Mall   6/1/2008   5/31/2009   Active   CORAL SQUARE
MALL
03095427340
    7340     Miami International Mall   12/23/1994   12/31/2013   Active   9780
MALL AT MIAMI INTERNATION
03095427340
    7340     Miami International Mall   4/1/2007   3/31/2009   Active   MIAMI
INT’L MALL
03095427342
    7342     Haywood Mall   3/18/1995   3/31/2015   Active   4825 SPG,L.P. AS
AGENTS FOR
03095427343
    7343     Nine West   12/30/1994   5/31/2014   Active   BANK OF AMERICA,N.A.
03095427345
    7345     Nine West   1/21/1995   12/31/2015   Active   RICKY HUEY
03095427350
    7350     Ala Moana Center   11/9/1996   1/31/2016   Active   GGP ALA MOANA
L.L.C.
03095427351
    7351     Orlando Fashion Sq. Mall   8/22/1995   1/31/2009   Month-to-Month  
PR ORLANDO FASHION SQUARE LLC
03095427352
    7352     Mall Del Norte Shopping Center   6/23/1995   7/31/2015   Active  
MALL DEL NORTE LLC
03095427354
    7354     Santa Anita Fashion Park   5/13/1995   6/30/2015   Active  
WESTFIELD SHOPPINGTOWN SANTA A
03095427355
    7355     Northpark Mall   4/12/1995   3/31/2015   Active   NORTHPARK MALL
03095427356
    7356     Crabtree Valley Mall   3/11/1995   3/31/2015   Active   CVM
HOLDINGS, LLC
03095427357
    7357     Regency Square   5/13/1995   4/30/2011   Active   TRG-REGENCY
SQUARE ASSOCIATES
03095427359
    7359     Tower City Mall   3/31/1995   1/31/2016   Active   TOWER CITY
AVENUE LLC
03095427364
    7364     Cielo Vista Mall   5/3/1995   1/31/2018   Active   0511 SIMON PROP
GRP (TX) LP
03095427365
    7365     Laurel Park Place   6/22/1995   9/30/2015   Active   LAUREL PARK
RETAIL PROP
03095427369
    7369     University Park Village   11/16/1995   12/31/2015   Active   UCR
ASSET SERVICES
03095427372
    7372     Mall at Steamtown   7/26/1995   12/31/2010   Active   STEAMTOWN
MALL PARTNERS
03095427379
    7379     Somerset Collection   8/15/1996   1/31/2017   Active  
FRANKEL/FORBES-COHEN ASSOCIATE
03095427379
    7379     Somerset Collection M/A Dues   8/15/1996   1/31/2017   Active  
SOMERSET COLLECTION MERCHANTS
03095427380
    7380     Nine West   8/22/1996   1/21/2011   Active   SAHAAR REALTY CORP.
03095427385
    7385     Pembroke Lakes Mall   12/21/1995   1/31/2014   Active   PEMBROKE
LAKES
03095427385
    7385     Pembroke Lakes Mall   2/9/2006   2/29/2008   Active   PEMBROKE
LAKES MALL
03095427386
    7386     Los Cerritos Center   5/25/1996   6/30/2015   Active   MACERICH
CERRITOS LLC
03095427387
    7387     Charlottesville Fashion Sq.   3/1/1996   3/31/2016   Active   4661
SHOPPING CENTER ASSOC
03095427388
    7388     Riverwalk   12/29/1995   2/28/2010   Active   RIVERWALK MARKETPLACE
03095427392
    7392     Mall of Louisiana   10/29/1997   1/31/2017   Active   GGP MALL OF
LOUISIANA LP
03095427393
    7393     Wolfchase Galleria   2/26/1997   2/28/2017   Active   GALLERIA AT
WOLFCHASE LLC
03095427394
    7394     Providence Place   8/20/1999   8/20/2009   Active   ROUSE
PROVIDENCE LLC
03095427395
    7395     Nine West   10/17/1996   10/31/2012   Active   7TH STREET
ASSOCIATES
03095427400
    7400     Penn Square Mall   10/17/1996   12/31/2016   Active   7603 PENN
SQUARE MALL
03095427400
    7400     Penn Square Mall   10/17/1996   12/31/2016   Active   7603 PENN
SQUARE MALL
03095427400
    7400     Penn Square Mall-Storage   11/1/2006   10/31/2009   Active   PENN
SQUARE MALL
03095427407
    7407     The Avenues   5/11/1991   6/30/2011   Active   8087 JACKSONVILLE
AVENUES LP
03095427407
    7407     The Avenues   1/1/2006   1/31/2009   Month-to-Month   THE AVENUES

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095427408
    7408     The Galleria Mall   6/10/1997   12/31/2017   Active   KEYSTONE
FLORIDA PROP HOLDING
03095427408
    7408     The Galleria Mall   6/10/1997   12/31/2017   Active   KEYSTONE
FLORIDA PROP HOLDING
03095427409
    7409     Nine West   3/26/1998   12/31/2017   Active   KING @ MARKET LP
03095427413
    7413     The Arboretum   7/22/1997   1/31/2013   Active   4602 SPG ARB
ASSOCIATES L.P.
03095427414
    7414     Galleria Mall   10/10/1997   1/31/2009   Month-to-Month   GALLERIA
AT WHITE PLAINS
03095427416
    7416     Green Acres Mall   7/23/1997   1/31/2018   Active   GREEN ACRES
MALL LLC
03095427418
    7418     Union Station   12/5/1997   1/31/2009   Month-to-Month   UNION
STATION INVESTCO LLC
03095427421
    7421     Newport Centre Mall   10/2/1997   1/31/2018   Active   2810 NEWPORT
CENTRE LLC
03095427425
    7425     White Flint Mall   11/22/1997   11/30/2017   Active   WHITE FLINT
LP
03095427428
    7428     Atrium at Chestnut   3/3/1998   1/31/2009   Month-to-Month  
MAYFLOWER ATRIUM LLC
03095427429
    7429     Hanes Mall   3/21/1998   1/31/2019   Active   JG WINSTON-SALEM LLC
03095427433
    7433     Pitt Airport   5/15/1998   12/31/2016   Active   BAA PITTSBURGH
INC.
03095427435
    7435     Valencia Town Center   12/1/1998   1/31/2009   Active   VALENCIA
TOWN CENTER VENTURE L
03095427442
    7442     Citrus Park Town Center   3/3/1999   2/28/2009   Active   CITRUS
PARK VENTURE LP
03095427445
    7445     Houston Galleria   6/15/1984   2/28/2013   Active   7623 SA
GALLERIA IV LP
03095427445
    7445     Houston Galleria   2/15/2008   1/31/2009   Month-to-Month   THE
GALLERIA
03095427446
    7446     Dadeland Mall   7/14/1984   3/31/2014   Active   SDG DADELAND
ASSOCIATES, INC.
03095427448
    7448     Water Tower Mall   5/25/2001   9/30/2018   Active   ROUSE (WATER
TOWER LLC)
03095427448
    7448     110 N. Wacker Dr.   5/25/2001   9/30/2018   Active   ROUSE (WATER
TOWER LLC)
03095427450
    7450     The Shops at Willow Bend   8/20/2001   1/31/2010   Active   WILLOW
BEND ASSOCIATES LP
03095427451
    7451     Nine West   9/16/1995   4/30/2010   Active   HINES 425 LEXINGTON
AVE LLC
03095427453
    7453     Triangle Towne Center   8/14/2002   12/27/2008   Active   TRIANGLE
TOWN CENTER
03095427454
    7454     Mall of Millennia   10/18/2002   1/31/2011   Active   FORBES
TAUBMAN ORLANDO LLC
03095427454
    7454     Mall of Millennia Promo Fund   10/18/2002   1/31/2011   Active  
THE MALL AT MILLENIA PROMOTION
03095427455
    7455     Nine West   5/19/1995   11/30/2009   Active   CEDAR MANAGEMENT
CORP.
03095427456
    7456     Fashion Show   10/2/2002   9/30/2012   Active   FASHION SHOW MGMT.,
LLC
03095427456
    7456     Fashion Show Mall-Storage   3/1/2007   2/28/2009   Active  
ROUSE-FS LLC
03095427457
    7457     Nine West   7/23/2002   6/9/2012   Active   CABR A/A/F MTA 2
BROADWAY TRUS
03095427459
    7459     Independence Mall   9/25/2002   6/30/2012   Active   CENTRO
INDEPENDENCE LLC
03095427461
    7461     Hollywood and Highland   7/6/2002   7/31/2012   Active   CIM/H&H
RETAIL,L.P.
03095427462
    7462     Coastland Center   10/19/2002   1/31/2015   Active   COASTLAND
CENTER L.P.
03095427463
    7463     Livingston Mall   4/23/2003   4/30/2023   Active   4828 LIVINGSTON
MALL VENTURE
03095427464
    7464     Nine West   3/17/1994   12/31/2013   Active   701 N. MICHIGAN LLC
03095427467
    7467     Nine West   11/16/1995   1/31/2011   Active   A. ELKINS TRUST &
GEORGE ELKIN
03095427470
    7470     Clark Street   7/2/2003   7/31/2013   Active   NOP-HINES AAF HB
BUILDING LLC
03095427471
    7471     Hyatt Regency Waikiki   11/26/2003   9/30/2013   Active   HYATT
REGENCY WAIKIKI
03095427472
    7472     Town & Country Partnership   10/10/1996   10/31/2010   Active  
TOWN & COUNTRY PARTNERSHIP
03095427473
    7473     The Mall at Wellington Green   11/8/2003   1/31/2013   Active   TJ
PALM BEACH ASSOCIATES L.P.
03095427474
    7474     The Mall at Short Hills   4/3/2004   1/31/2014   Active   SHORT
HILLS ASSOCIATES LLC
03095427475
    7475     The Shoppes at Farmington   11/17/2004   11/30/2014   Active   W/S
PEAK CANTON PROPERTIES LLC

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095427476
    7476     Wheaton Plaza   1/10/2005   1/31/2015   Active   WHEATON PLAZA
REGIONAL SC LLP
03095427477
    7477     Fanueil Hall Market Place   7/2/2004   1/31/2011   Active   FANEUIL
HALL MARKETPLACE INC.
03095427478
    7478     LaPlaza Mall   11/15/2004   1/31/2015   Active   LA PLAZA SELF
STORAGE
03095427478
    7478     LaPlaza Mall   11/18/2004   1/31/2015   Active   LA PLAZA MALL
03095427479
    7479     Twelve Oaks   1/31/2005   1/31/2015   Active   TWELVE OAKS MALL LP
03095427480
    7480     Palisades Center   2/8/2005   2/7/2015   Active   EKLECCO NEWCO LLC
03095427481
    7481     The Falls Shopping Center   9/22/2006   9/30/2016   Active   FALLS
SHOPPING CENTER ASSOCIAT
03095427481
    7481     The Falls Shopping Center   7/10/2007   6/30/2009   Active   THE
FALLS SHOPPING CENTER ASSO
03095427482
    7482     The Shops at LaCantera   4/14/2005   9/30/2015   Active   THE SHOPS
AT LA CANTERA
03095427483
    7483     Mall of Acadiana   11/24/2004   12/31/2014   Active   ACADIANA MALL
CMBS LLC
03095427484
    7484     Shoppingtown Mall   12/15/2004   12/31/2014   Month-to-Month  
SHOPPINGTOWN MALL LLC
03095427485
    7485     Northlake Mall   9/15/2005   1/31/2015   Active   TRG CHARLOTTE LLC
03095427486
    7486     Lynnhaven Mall   4/24/2005   7/31/2015   Active   LYNNHAVEN MALL
LLC
03095427487
    7487     Rockefeller Plaza - Nine West   2/15/2005   2/28/2015   Active  
RCPI LANDMARK PROPERTIES LLC
03095427490
    7490     Westfield Shoppingtown Trumbul   5/2/2005   6/30/2015   Active  
TRUMBULL SHOPPING CENTER #2 LL
03095427491
    7491     Firewheel Town Center   10/7/2005   5/8/2019   Active   1308 SIMON
PROPERTY GROUP(TEXA
03095427492
    7492     Paramus Park Shopping Center   8/10/2005   8/31/2015   Active  
PARAMUS PARK SHOPPING CENTER
03095427493
    7493     West Towne Mall   8/8/2005   12/31/2015   Active   MADISON/WEST
TOWNE LLC
03095427494
    7494     Simi Valley Town Center   10/27/2005   10/31/2015   Active   SIMI
VALLEY MALL LLC
03095427495
    7495     Nine West   8/28/2006   6/30/2016   Active   SEIDMAN REALTY CO
03095427497
    7497     The City Place   9/1/2006   8/31/2016   Active   CITY PLACE RETAIL
LLC
03095427498
    7498     Atlantic Station   4/19/2006   4/30/2016   Active   ATLANTA TOWN
CENTER LLC
03095427500
    7500     Mizner Park   9/22/2006   9/30/2016   Active   MIZNER PARK VENTURE,
LLC
03095427501
    7501     The Mall at Partridge Creek   10/15/2007   9/30/2017   Active  
PATRIDGE CREEK FASHION PARK LL
03095427502
    7502     Rockaway Town Square   9/8/2006   10/31/2016   Active   ROCKAWAY
CENTER ASSOCIATES
03095427503
    7503     Topanga Plaza   10/6/2006   6/30/2017   Active   WESTFIELD TOPANGA
OWNER LP
03095427505
    7505     Padre Staples Mall   8/30/2006   1/31/2017   Active   CORPUS
CHRISTI RETAIL VENTURE
03095427506
    7506     Westfield North County   7/1/2006   1/31/2016   Active   NORTH
COUNTY FAIR
03095427507
    7507     U-Haul International   9/27/2007   12/31/2008   Active   U-HAUL
INTERNATIONAL
03095427507
    7507     Woodlands Mall   12/29/2006   1/31/2017   Active   THE WOODLANDS
MALL ASSOCIATES
03095427509
    7509     The Greene Mall   12/2/2006   1/31/2017   Active   GREENE TOWN
CENTER LLC
03095427510
    7510     Clybourn Galleria   10/30/2006   11/30/2011   Active   CLYBOURN
GALLERIA INVESTORS LL
03095427510
    7510     U-Stor-IT   11/21/2006   1/31/2009   Month-to-Month   U-STOR-IT
03095427511
    7511     Augusta Mall   8/21/2006   1/31/2016   Active   AUGUSTA MALL
PARTNERSHIP
03095427512
    7512     Kahala Mall   10/16/2006   1/31/2017   Active   KAHALA CENTER
COMPANY
03095427513
    7513     Bayshore Town Center   10/1/2006   1/31/2017   Active   BAYSHORE
TOWN CTR LLC C/OSTEIN
03095427515
    7515     Pinnacle Hills Promenade   11/20/2006   1/31/2017   Active   ROGERS
RETAIL LLC
03095427516
    7516     Mall of Georgia   2/6/2007   1/31/2018   Active   4852 MALL OF
GEORGIA
03095427517
    7517     Southside Works   3/5/2007   4/30/2017   Active   2700 EAST CARSON
STREET ASSOCI
03095427518
    7518     Five Point Plaza   4/2/2007   1/31/2018   Active   SHER FIVE POINTS
LLC

 



--------------------------------------------------------------------------------



 



                                              Lease Begin   Lease End        
Cost Center   Store #   Property Name   Date   Date   Status   Landlord Name
03095427520
    7520     Coconut Point   3/19/2007   1/31/2017   Active   COCONUT POINT
TOWNE CENTER LLC
03095427524
    7524     Plaza Las Americas   8/1/2007   6/30/2018   Active   PLAZA LAS
AMERICAS, INC
03095427525
    7525     Southlake Town Square   5/10/2007   1/31/2018   Active   INLAND
SOUTHWEST MANAGEMENT LL
03095427526
    7526     MacArthur Ctr.   3/21/2008   1/31/2009   Month-to-Month   MACARTHUR
SHOPPING CENTER
03095427527
    7527     Blake Real Estate   11/28/2008   1/31/2019   Active   BLAKE REAL
ESTATE INC.
03092928036
    8036     Plaza Frontenac   8/26/1994   9/30/2016   Active   PLAZA FRONTENAC
03092928056
    8056     Oak Court   6/30/1995   1/31/2017   Active   4668 SHOPPING CENTER
ASSOC
03092928060
    8060     The Falls   10/3/1996   1/31/2027   Active   FALLS SHOPPING CENTER
ASSOCIAT
03092928076
    8076     Mall of Louisiana   10/29/1997   1/31/2017   Active   GGP MALL OF
LOUISIANA LP

 



--------------------------------------------------------------------------------



 



Exhibit A to the
Security Agreement
FORM OF SECURITY AGREEMENT SUPPLEMENT
[Date of Security Agreement Supplement]
Wachovia Bank, National Association, as the Administrative Agent
for the Secured Parties referred to in the
2005 Credit Agreement referred to below
                                        
                                        
Attn:                                         
Jones Apparel Group USA, Inc.
Ladies and Gentlemen:
               Reference is made to (i) the Amended and Restated Credit
Agreement dated as of May 16, 2005, amended and restated as of January 5, 2009
(as may be further amended, amended and restated, supplemented or otherwise
modified from time to time, the “2005 Credit Agreement”), among Jones Apparel
Group USA, Inc. (formerly known as Kasper, Ltd.), a Delaware corporation, as the
Borrower, the Additional Obligors, the Lenders party thereto, and Wachovia Bank,
National Association, as Administrative Agent for the Lenders, and (ii) the
Security Agreement dated as of January 5, 2009 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”) made by the Grantors from time to time party thereto in favor of the
Administrative Agent for the Secured Parties.      Terms defined in the 2005
Credit Agreement or the Security Agreement and not otherwise defined herein are
used herein as defined in the 2005 Credit Agreement or the Security Agreement.
               SECTION 1.      Grant of Security.      [Subject to the proviso
to this Section 1,]1 the undersigned hereby grants to the Administrative Agent,
for the ratable benefit of the Secured Parties, a security interest in all of
its right, title and interest in and to the following, in each case whether now
owned or hereafter acquired by the undersigned, wherever located and whether now
or hereafter existing or arising (collectively, the undersigned’s “Collateral”):
     all Inventory, Receivables, Related Contracts, all books and records
(including, without limitation, customer lists, credit files, printouts and
other computer output materials and records) of the undersigned pertaining to
any of the undersigned’s Collateral, and all proceeds of, collateral for,
income, royalties and other payments now or hereafter due and payable with
respect to, and supporting obligations relating to, any and all of the
undersigned’s Collateral (including, without limitation, proceeds, collateral
and supporting obligations that constitute property of the types described in
 

1   Proviso applicable only to Credit Parties or Restricted Subsidiaries of a
Credit Party.

Exhibit A to the
Jones Apparel
Security Agreement

 



--------------------------------------------------------------------------------



 



this Section 1) and, to the extent not otherwise included, all payments under
insurance (whether or not the Administrative Agent is the loss payee thereof),
or any indemnity, warranty or guaranty, payable by reason of loss or damage to
or otherwise with respect to any of the foregoing Collateral[, provided, that,
notwithstanding any of the foregoing to the contrary, the Collateral shall not
include any property which, pursuant to the Indenture, will require the
undersigned to grant Liens in favor of the Trustee to equally and ratably secure
any of the notes issued pursuant to the Indenture].
               SECTION 2.      Security for Obligations. The grant of a security
interest in, the Collateral by the undersigned under this Security Agreement
Supplement and the Security Agreement secures the payment of all Secured
Obligations. Without limiting the generality of the foregoing, this Agreement
secures, as to the undersigned, the payment of all amounts that constitute part
of the Secured Obligations and would be owed by the undersigned to any Secured
Party under the Loan Documents and the Additional Secured Agreements but for the
fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving a Credit Party.
               SECTION 3.      Representations and Warranties. (a) The
undersigned’s exact legal name, location, chief executive office, type of
organization, jurisdiction of organization and organizational identification
number is set forth in Schedule I hereto. The undersigned has no trade names
other than as listed on Schedule II hereto. Within the five years preceding the
date hereof, the undersigned has not changed its name, location, chief executive
office, type of organization, jurisdiction of organization or organizational
identification number from those set forth in Schedule I hereto except as set
forth in Schedule III hereto.
               (b) All of the Inventory of the undersigned is located at the
places specified therefor in Schedule IV hereto. Within the five years preceding
the date hereof, the undersigned has not changed the location of its Inventory
except as set forth in Schedule III hereto.
               (c) The undersigned hereby makes each other representation and
warranty set forth in Section 4 of the Security Agreement with respect to itself
and the Collateral granted by it.
               SECTION 4.      Obligations Under the Security Agreement. The
undersigned hereby agrees, as of the date first above written, to be bound as a
Grantor by all of the terms and provisions of the Security Agreement to the same
extent as each of the other Grantors. The undersigned further agrees, as of the
date first above written, that each reference in the Security Agreement to an
“Additional Grantor” or a “Grantor” shall also mean and be a reference to the
undersigned, that each reference to the “Collateral” or any part thereof shall
also mean and be a reference to the undersigned’s Collateral or part thereof, as
the case may be, and that each reference in the Security Agreement to a Schedule
shall also mean and be a reference to the schedules attached hereto.
               SECTION 5.      Governing Law. (a) This Security Agreement
Supplement shall be governed by, and construed in accordance with, the laws of
the State of New York.
Exhibit A to the
Jones Apparel
Security Agreement

A - 2



--------------------------------------------------------------------------------



 



               (b) The undersigned hereby irrevocably consents to the personal
jurisdiction of the state and federal courts located in New York County, New
York, in any action, claim or other proceeding arising out of any dispute in
connection with this Agreement, any rights or obligations hereunder or
thereunder, or the performance of such rights and obligations. The undersigned
hereby irrevocably consents to the service of a summons and complaint and other
process in any action, claim or proceeding brought by any other party in
connection with the Security Agreement, any rights or obligations hereunder, or
the performance of such rights and obligations, on behalf of itself or its
property, in the manner specified in Section 16 of the Security
Agreement.  Nothing in this Section 5 shall affect the right of the undersigned
to serve legal process in any other manner permitted by Applicable Law or affect
the right of the undersigned hereto to bring any action or proceeding against
any other party to the Security or its properties in the courts of any other
jurisdictions.
               (c) THE UNDERSIGNED HEREBY ACKNOWLEDGES IT IRREVOCABLY WAIVES ITS
RIGHT TO A JURY TRIAL WITH RESPECT TO ANY ACTION, CLAIM OR OTHER PROCEEDING
ARISING OUT OF ANY JUDICIAL PROCEEDING, ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF, CONNECTED WITH OR RELATING TO THIS AGREEMENT, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS.

                      Very truly yours,

  [NAME OF ADDITIONAL GRANTOR]
      By           Title:           

              Address for notices:                               

Exhibit A to the
Jones Apparel
Security Agreement

A - 3